


Exhibit 10.8

 

 

 

TRIPATH TECHNOLOGY INC.

 

LOAN AND SECURITY AGREEMENT

 

 

 

--------------------------------------------------------------------------------


 

This LOAN AND SECURITY AGREEMENT is entered into as of July 12, 2002, by and
between COMERICA BANK - CALIFORNIA (“Bank”) and TRIPATH TECHNOLOGY INC.
(“Borrower”).

RECITALS

Borrower wishes to obtain credit from time to time from Bank, and Bank desires
to extend credit to Borrower.  This Agreement sets forth the terms on which Bank
will advance credit to Borrower, and Borrower will repay the amounts owing to
Bank.

AGREEMENT

The parties agree as follows:


1.             DEFINITIONS AND CONSTRUCTION.


1.1           DEFINITIONS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS SHALL
HAVE THE FOLLOWING DEFINITIONS:

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, and all other forms of obligations owing to Borrower arising out of the
sale or lease of goods (including, without limitation, the licensing of software
and other technology) or the rendering of services by Borrower, whether or not
earned by performance, and any and all credit insurance, guaranties, and other
security therefor, as well as all merchandise returned to or reclaimed by
Borrower and Borrower’s Books relating to any of the foregoing.

“Advance” or “Advances” means a cash advance or cash advances under the
Revolving Facility.

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and partners.

“Bank Expenses” means all:  reasonable costs or expenses (including reasonable
attorneys’ fees and expenses) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
Collateral audit fees; and Bank’s reasonable attorneys’ fees and expenses
incurred in amending, enforcing or defending the Loan Documents (including fees
and expenses of appeal), incurred before, during and after an Insolvency
Proceeding, whether or not suit is brought.

 “Borrower’s Books” means all of Borrower’s books and records including: 
ledgers; records concerning Borrower’s assets or liabilities, the Collateral,
business operations or financial condition; and all computer programs, or tape
files, and the equipment, containing such information.

“Borrowing Base” means an amount equal to eighty percent (80%) of Eligible
Accounts (other than certain Eligible Foreign Accounts for which the advance
rate shall be 60%, as set forth in the definition of Eligible Foreign Accounts
below), as determined by Bank with reference to the most recent Borrowing Base
Certificate delivered by Borrower.

 “Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of California are authorized or required to close.

“Change in Control” shall mean a transaction in which any “person” or “group”
(within the meaning of Section 13(d) and 14(d)(2) of the Securities Exchange Act
of 1934) becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934), directly or indirectly, of a sufficient number
of shares of all classes of stock then outstanding of Borrower ordinarily
entitled to vote in the election of directors, empowering such “person” or
“group” to elect a majority of the Board of Directors of Borrower, who did not
have such power before such transaction.

 

1

--------------------------------------------------------------------------------


 

“Closing Date” means the date of this Agreement.

“Code” means the California Uniform Commercial Code.

“Collateral” means the property described on Exhibit A attached hereto.

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards, or merchant services issued or provided for the account
of that Person; and (iii) all obligations arising under any interest rate,
currency or commodity swap agreement, interest rate cap agreement, interest rate
collar agreement, or other agreement or arrangement designed to protect such
Person against fluctuation in interest rates, currency exchange rates or
commodity prices; provided, however, that the term “Contingent Obligation” shall
not include endorsements for collection or deposit in the ordinary course of
business.  The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 “Credit Extension” means each Advance, Letter of Credit or any other extension
of credit by Bank for the benefit of Borrower hereunder.

“Current Liabilities” means, as of any applicable date, all amounts that should,
in accordance with GAAP, be included as current liabilities on the consolidated
balance sheet of Borrower and its Subsidiaries, as at such date, plus, to the
extent not already included therein, all outstanding Credit Extensions made
under this Agreement, including all Indebtedness that is payable upon demand or
within one year from the date of determination thereof unless such Indebtedness
is renewable or extendible at the option of Borrower or any Subsidiary to a date
more than one year from the date of determination.

“Daily Balance” means the amount of the Obligations owed at the end of a given
day.

“Eligible Accounts” means those Accounts that arise in the ordinary course of
Borrower’s business that comply with all of Borrower’s representations and
warranties to Bank set forth in Section 5.4; provided, that standards of
eligibility may be fixed and revised from time to time by Bank in Bank’s
reasonable judgment and upon notification thereof to Borrower in accordance with
the provisions hereof.  Unless otherwise agreed to by Bank, Eligible Accounts
shall not include the following:


(A)           ACCOUNTS THAT THE ACCOUNT DEBTOR HAS FAILED TO PAY WITHIN NINETY
(90) DAYS OF INVOICE DATE;


(B)           ACCOUNTS WITH RESPECT TO AN ACCOUNT DEBTOR, TWENTY-FIVE PERCENT
(25%) OF WHOSE ACCOUNTS THE ACCOUNT DEBTOR HAS FAILED TO PAY WITHIN NINETY (90)
DAYS OF INVOICE DATE;


(C)           ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS AN OFFICER,
EMPLOYEE, OR AGENT OF BORROWER;


(D)           ACCOUNTS WITH RESPECT TO WHICH GOODS ARE PLACED ON CONSIGNMENT,
GUARANTEED SALE, SALE OR RETURN, SALE ON APPROVAL, BILL AND HOLD, OR OTHER TERMS
BY REASON OF WHICH THE PAYMENT BY THE ACCOUNT DEBTOR MAY BE CONDITIONAL;


(E)           ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS AN AFFILIATE
OF BORROWER;

 

2

--------------------------------------------------------------------------------


 


(F)            ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR DOES NOT HAVE
ITS PRINCIPAL PLACE OF BUSINESS IN THE UNITED STATES, EXCEPT FOR ELIGIBLE
FOREIGN ACCOUNTS;


(G)           ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR IS THE UNITED
STATES OR ANY DEPARTMENT, AGENCY, OR INSTRUMENTALITY OF THE UNITED STATES;


(H)           ACCOUNTS WITH RESPECT TO WHICH BORROWER IS LIABLE TO THE ACCOUNT
DEBTOR FOR GOODS SOLD OR SERVICES RENDERED BY THE ACCOUNT DEBTOR TO BORROWER OR
FOR DEPOSITS OR OTHER PROPERTY OF THE ACCOUNT DEBTOR HELD BY BORROWER, BUT ONLY
TO THE EXTENT OF ANY AMOUNTS OWING TO THE ACCOUNT DEBTOR AGAINST AMOUNTS OWED TO
BORROWER;


(I)            ACCOUNTS WITH RESPECT TO AN ACCOUNT DEBTOR, INCLUDING
SUBSIDIARIES AND AFFILIATES, WHOSE TOTAL OBLIGATIONS TO BORROWER EXCEED TWENTY
PERCENT (20%) OF ALL ACCOUNTS (THE “CONCENTRATION LIMIT”), TO THE EXTENT SUCH
OBLIGATIONS EXCEED THE AFOREMENTIONED PERCENTAGE EXCEPT AS APPROVED IN WRITING
BY THE BANK, PROVIDED THAT THE CONCENTRATION LIMIT SHALL BE 50% FOR KOMATSU
SEMICONDUCTOR CORP., QUANTA COMPUTER INC., SOLECTRON TECHNOLOGY SINGAPORE PTE
LTD, AND WORLD VANTAGE TECH (HOLDINGS) LTD (SUCH EXCEPTIONS ARE REVIEWABLE ON AN
ONGOING BASIS);


(J)            ACCOUNTS WITH RESPECT TO WHICH THE ACCOUNT DEBTOR DISPUTES
LIABILITY OR MAKES ANY CLAIM WITH RESPECT THERETO AS TO WHICH BANK BELIEVES, IN
ITS SOLE DISCRETION, THAT THERE MAY BE A BASIS FOR DISPUTE (BUT ONLY TO THE
EXTENT OF THE AMOUNT SUBJECT TO SUCH DISPUTE OR CLAIM), OR IS SUBJECT TO ANY
INSOLVENCY PROCEEDING, OR BECOMES INSOLVENT, OR GOES OUT OF BUSINESS; AND


(K)           ACCOUNTS THE COLLECTION OF WHICH BANK REASONABLY DETERMINES TO BE
DOUBTFUL.

“Eligible Foreign Accounts” means Accounts with respect to which the account
debtor does not have its principal place of business in the United States and
that (i) are supported by one or more letters of credit in an amount and of a
tenor, and issued by a financial institution, acceptable to Bank, or (ii) are
supported by credit insurance acceptable to Bank, or (iii) are Accounts on which
the account debtor is approved in writing by Bank, including without limitation
Komatsu Semiconductor Corp., Quanta Computer Inc., and Solectron Technology
Singapore PTE LTD (provided that the advance rate on such accounts shall be 60%
unless supported by a letter of credit or credit insurance as set forth in
subsections (i) or (ii) hereof) (such exceptions are reviewable on an ongoing
basis).

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

“Event of Default” has the meaning assigned in Article 8.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations and (d) all Contingent
Obligations.

“Insolvency Proceeding” means any proceeding commenced by or against any person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

3

--------------------------------------------------------------------------------


 

“Inventory” means all present and future inventory in which Borrower has any
interest, including merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products intended for sale or
lease or to be furnished under a contract of service, of every kind and
description now or at any time hereafter owned by or in the custody or
possession, actual or constructive, of Borrower, including such inventory as is
temporarily out of its custody or possession or in transit and including any
returns upon any accounts or other proceeds, including insurance proceeds,
resulting from the sale or disposition of any of the foregoing and any documents
of title representing any of the above, and Borrower’s Books relating to any of
the foregoing.

“Investment” means any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other agreement entered into between Borrower and Bank in
connection with this Agreement, all as amended or extended from time to time.

“Material Adverse Effect” means a material adverse effect on (i) the business
operations, condition (financial or otherwise) or prospects of Borrower and its
Subsidiaries taken as a whole or (ii) the ability of Borrower to repay the
Obligations or otherwise perform its obligations under the Loan Documents or
(iii) the value or priority of Bank’s security interests in the Collateral.

“Negotiable Collateral” means all of Borrower’s present and future letters of
credit of which it is a beneficiary, notes, drafts, instruments, securities,
documents of title, and chattel paper, and Borrower’s Books relating to any of
the foregoing.

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrower pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrower to others that Bank may have obtained by assignment or otherwise.

 “Periodic Payments” means all installments or similar recurring payments that
Borrower may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrower and Bank.

“Permitted Indebtedness” means:


(A)           INDEBTEDNESS OF BORROWER IN FAVOR OF BANK ARISING UNDER THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT;


(B)           INDEBTEDNESS EXISTING ON THE CLOSING DATE AND DISCLOSED IN THE
SCHEDULE;


(C)           INDEBTEDNESS SECURED BY A LIEN DESCRIBED IN CLAUSE (C) OF THE
DEFINED TERM “PERMITTED LIENS,” PROVIDED (I) SUCH INDEBTEDNESS DOES NOT EXCEED
THE LESSER OF THE COST OR INITIAL FAIR MARKET VALUE OF THE EQUIPMENT FINANCED
WITH SUCH INDEBTEDNESS AND (II) SUCH INDEBTEDNESS DOES NOT EXCEED $750,000 IN
THE AGGREGATE AT ANY GIVEN TIME; AND


(D)           SUBORDINATED DEBT.

 

4

--------------------------------------------------------------------------------


 

“Permitted Investment” means:


(A)           INVESTMENTS EXISTING ON THE CLOSING DATE DISCLOSED IN THE
SCHEDULE; AND


(B)           (I) MARKETABLE DIRECT OBLIGATIONS ISSUED OR UNCONDITIONALLY
GUARANTEED BY THE UNITED STATES OF AMERICA OR ANY AGENCY OR ANY STATE THEREOF
MATURING WITHIN ONE (1) YEAR FROM THE DATE OF ACQUISITION THEREOF,
(II) COMMERCIAL PAPER MATURING NO MORE THAN ONE (1) YEAR FROM THE DATE OF
CREATION THEREOF AND CURRENTLY HAVING RATING OF AT LEAST A-2 OR P-2 FROM EITHER
STANDARD & POOR’S CORPORATION OR MOODY’S INVESTORS SERVICE, (III) CERTIFICATES
OF DEPOSIT MATURING NO MORE THAN ONE (1) YEAR FROM THE DATE OF INVESTMENT
THEREIN ISSUED BY BANK AND (IV) BANK’S MONEY MARKET ACCOUNTS.

“Permitted Liens” means the following:


(A)           ANY LIENS EXISTING ON THE CLOSING DATE AND DISCLOSED IN THE
SCHEDULE OR ARISING UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS;


(B)           LIENS FOR TAXES, FEES, ASSESSMENTS OR OTHER GOVERNMENTAL CHARGES
OR LEVIES, EITHER NOT DELINQUENT OR BEING CONTESTED IN GOOD FAITH BY APPROPRIATE
PROCEEDINGS, PROVIDED THE SAME HAVE NO PRIORITY OVER ANY OF BANK’S SECURITY
INTERESTS;


(C)           LIENS (I) UPON OR IN ANY EQUIPMENT ACQUIRED OR HELD BY BORROWER OR
ANY OF ITS SUBSIDIARIES TO SECURE THE PURCHASE PRICE OF SUCH EQUIPMENT OR
INDEBTEDNESS INCURRED SOLELY FOR THE PURPOSE OF FINANCING THE ACQUISITION OF
SUCH EQUIPMENT, OR (II) EXISTING ON SUCH EQUIPMENT AT THE TIME OF ITS
ACQUISITION, PROVIDED THAT THE LIEN IS CONFINED SOLELY TO THE PROPERTY SO
ACQUIRED AND IMPROVEMENTS THEREON, AND THE PROCEEDS OF SUCH EQUIPMENT;


(D)           LIENS INCURRED IN CONNECTION WITH THE EXTENSION, RENEWAL OR
REFINANCING OF THE INDEBTEDNESS SECURED BY LIENS OF THE TYPE DESCRIBED IN
CLAUSES (A) THROUGH (C) ABOVE, PROVIDED THAT ANY EXTENSION, RENEWAL OR
REPLACEMENT LIEN SHALL BE LIMITED TO THE PROPERTY ENCUMBERED BY THE EXISTING
LIEN AND THE PRINCIPAL AMOUNT OF THE INDEBTEDNESS BEING EXTENDED, RENEWED OR
REFINANCED DOES NOT INCREASE.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

“Quick Assets” means, at any date as of which the amount thereof shall be
determined, the unrestricted cash and net billed trade accounts receivable, of
Borrower determined in accordance with GAAP.

 “Responsible Officer” means each of the Chief Executive Officer and the Chief
Financial Officer of Borrower.

“Revolving Facility” means the facility under which Borrower may request Bank to
issue Advances, as specified in Section 2.1(a) hereof.

“Revolving Line” means a credit extension of up to Ten Million Dollars
($10,000,000).

“Revolving Maturity Date” means June 30, 2003.

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

5

--------------------------------------------------------------------------------


 

“Subordinated Debt” means any debt incurred by Borrower that is subordinated to
the debt owing by Borrower to Bank on terms reasonably acceptable to Bank (and
identified as being such by Borrower and Bank).

“Subsidiary” means any corporation, company or partnership in which (i) any
general partnership interest or (ii) more than 50% of the stock or other units
of ownership which by the terms thereof has the ordinary voting power to elect
the Board of Directors, managers or trustees of the entity, at the time as of
which any determination is being made, is owned by Borrower, either directly or
through an Affiliate.

“Tangible Net Worth” means at any date as of which the amount thereof shall be
determined, the sum of the capital stock and additional paid-in capital plus
retained earnings (or minus accumulated deficit) of Borrower and its
Subsidiaries minus intangible assets, plus Subordinated Debt, on a consolidated
basis determined in accordance with GAAP.


1.2           ACCOUNTING TERMS.  ALL ACCOUNTING TERMS NOT SPECIFICALLY DEFINED
HEREIN SHALL BE CONSTRUED IN ACCORDANCE WITH GAAP AND ALL CALCULATIONS MADE
HEREUNDER SHALL BE MADE IN ACCORDANCE WITH GAAP.  WHEN USED HEREIN, THE TERMS
“FINANCIAL STATEMENTS” SHALL INCLUDE THE NOTES AND SCHEDULES THERETO.


2.             LOAN AND TERMS OF PAYMENT.


2.1           CREDIT EXTENSIONS.

Borrower promises to pay to the order of Bank, in lawful money of the United
States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrower hereunder.  Borrower shall also pay interest
on the unpaid principal amount of such Credit Extensions at rates in accordance
with the terms hereof.


(A)           REVOLVING ADVANCES.

(I)            SUBJECT TO AND UPON THE TERMS AND CONDITIONS OF THIS AGREEMENT,
BORROWER MAY REQUEST ADVANCES IN AN AGGREGATE OUTSTANDING AMOUNT NOT TO EXCEED
THE LESSER OF (I) THE REVOLVING LINE OR (II) THE BORROWING BASE, MINUS, IN EACH
CASE, THE AGGREGATE FACE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT.  SUBJECT
TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, AMOUNTS BORROWED PURSUANT TO THIS
SECTION 2.1(A) MAY BE REPAID AND REBORROWED AT ANY TIME PRIOR TO THE REVOLVING
MATURITY DATE, AT WHICH TIME ALL ADVANCES UNDER THIS SECTION 2.1(A) SHALL BE
IMMEDIATELY DUE AND PAYABLE.  BORROWER MAY PREPAY ANY ADVANCES WITHOUT PENALTY
OR PREMIUM.

(II)           WHENEVER BORROWER DESIRES AN ADVANCE, BORROWER WILL NOTIFY BANK
BY FACSIMILE TRANSMISSION OR TELEPHONE NO LATER THAN 3:00 P.M. PACIFIC TIME, ON
THE BUSINESS DAY THAT THE ADVANCE IS TO BE MADE.  EACH SUCH NOTIFICATION SHALL
BE PROMPTLY CONFIRMED BY A PAYMENT/ADVANCE FORM IN SUBSTANTIALLY THE FORM OF
EXHIBIT B HERETO.  BANK IS AUTHORIZED TO MAKE ADVANCES UNDER THIS AGREEMENT,
BASED UPON INSTRUCTIONS RECEIVED FROM THE BORROWER’S CHIEF FINANCIAL OFFICER OR
A DESIGNEE OF THE BORROWER’S CHIEF FINANCIAL OFFICER, OR WITHOUT INSTRUCTIONS IF
IN BANK’S DISCRETION SUCH ADVANCES ARE NECESSARY TO MEET OBLIGATIONS WHICH HAVE
BECOME DUE AND REMAIN UNPAID.  BANK SHALL BE ENTITLED TO RELY ON ANY TELEPHONIC
NOTICE GIVEN BY A PERSON WHO BANK REASONABLY BELIEVES TO BE THE BORROWER’S CHIEF
FINANCIAL OFFICER OR A DESIGNEE THEREOF, AND BORROWER SHALL INDEMNIFY AND HOLD
BANK HARMLESS FOR ANY DAMAGES OR LOSS SUFFERED BY BANK AS A RESULT OF SUCH
RELIANCE.  BANK WILL CREDIT THE AMOUNT OF ADVANCES MADE UNDER THIS
SECTION 2.1(A) TO BORROWER’S DEPOSIT ACCOUNT.


(B)           LETTERS OF CREDIT.

(I)            SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT, BANK
AGREES TO ISSUE OR CAUSE TO BE ISSUED LETTERS OF CREDIT FOR THE ACCOUNT OF
BORROWER (EACH, A “LETTER OF CREDIT” AND COLLECTIVELY, THE “LETTERS OF CREDIT”)
IN AN AGGREGATE OUTSTANDING FACE AMOUNT NOT TO EXCEED THE LESSER OF THE
REVOLVING LINE OR THE BORROWING BASE MINUS, IN EACH CASE, THE AGGREGATE AMOUNT
OF THE OUTSTANDING ADVANCES AT ANY TIME, PROVIDED THAT THE AGGREGATE FACE AMOUNT
OF ALL OUTSTANDING LETTERS OF CREDIT SHALL NOT EXCEED $1,500,000.  ALL LETTERS
OF CREDIT

 

6

--------------------------------------------------------------------------------


 

SHALL BE, IN FORM AND SUBSTANCE, REASONABLY ACCEPTABLE TO BANK IN ITS SOLE
DISCRETION AND SHALL BE SUBJECT TO THE TERMS AND CONDITIONS OF BANK’S FORM OF
STANDARD APPLICATION AND LETTER OF CREDIT AGREEMENT (THE “APPLICATION”), WHICH
BORROWER HEREBY AGREES TO EXECUTE, INCLUDING BANK’S STANDARD FEE EQUAL TO 0.75%
PER ANNUM OF THE FACE AMOUNT OF EACH LETTER OF CREDIT.  ON ANY DRAWN BUT
UNREIMBURSED LETTER OF CREDIT, THE UNREIMBURSED AMOUNT SHALL BE DEEMED AN
ADVANCE UNDER SECTION 2.1(A).  PRIOR TO THE REVOLVING MATURITY DATE, BORROWER
SHALL SECURE IN CASH ALL OBLIGATIONS UNDER ANY OUTSTANDING LETTERS OF CREDIT ON
TERMS REASONABLY ACCEPTABLE TO BANK.

(II)           THE OBLIGATION OF BORROWER TO REIMBURSE BANK FOR DRAWINGS MADE
UNDER LETTERS OF CREDIT SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, THE
APPLICATION, AND SUCH LETTERS OF CREDIT, UNDER ALL CIRCUMSTANCES WHATSOEVER. 
BORROWER SHALL INDEMNIFY, DEFEND, PROTECT, AND HOLD BANK HARMLESS FROM ANY LOSS,
COST, EXPENSE OR LIABILITY, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’
FEES, ARISING OUT OF OR IN CONNECTION WITH ANY LETTERS OF CREDIT, EXCEPT FOR
EXPENSES CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.


2.2           OVERADVANCES.  IF THE AGGREGATE AMOUNT OF THE OUTSTANDING ADVANCES
PLUS THE AGGREGATE FACE AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT EXCEEDS THE
LESSER OF THE REVOLVING LINE OR THE BORROWING BASE AT ANY TIME, BORROWER SHALL
IMMEDIATELY EITHER (I) PAY TO BANK, IN CASH, THE AMOUNT OF SUCH EXCESS ON
ACCOUNT OF THE OUTSTANDING ADVANCES OR (II) CASH SECURE THE AMOUNT OF SUCH
EXCESS TO THE SATISFACTION OF BANK.


2.3           INTEREST RATES, PAYMENTS, AND CALCULATIONS.


(A)           INTEREST RATES.

(I)            ADVANCES.  EXCEPT AS SET FORTH IN SECTION 2.3(B), THE ADVANCES
SHALL BEAR INTEREST, ON THE OUTSTANDING DAILY BALANCE THEREOF, AT A RATE EQUAL
TO 0.875% ABOVE THE PRIME RATE.


(B)           LATE FEE; DEFAULT RATE.  IF ANY PAYMENT IS NOT MADE WITHIN TEN
(10) DAYS AFTER THE DATE SUCH PAYMENT IS DUE, BORROWER SHALL PAY BANK A LATE FEE
EQUAL TO THE LESSER OF (I) FIVE PERCENT (5%) OF THE AMOUNT OF SUCH UNPAID AMOUNT
OR (II) THE MAXIMUM AMOUNT PERMITTED TO BE CHARGED UNDER APPLICABLE LAW.  ALL
OBLIGATIONS SHALL BEAR INTEREST, FROM AND AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, AT A RATE EQUAL TO FIVE (5) PERCENTAGE
POINTS ABOVE THE INTEREST RATE APPLICABLE IMMEDIATELY PRIOR TO THE OCCURRENCE OF
THE EVENT OF DEFAULT.


(C)           PAYMENTS.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE ON THE
FIRST (1ST) CALENDAR DAY OF EACH MONTH DURING THE TERM HEREOF.  BANK SHALL, AT
ITS OPTION, CHARGE SUCH INTEREST, ALL BANK EXPENSES, AND ALL PERIODIC PAYMENTS
AGAINST ANY OF BORROWER’S DEPOSIT ACCOUNTS OR AGAINST THE REVOLVING LINE, IN
WHICH CASE THOSE AMOUNTS SHALL THEREAFTER ACCRUE INTEREST AT THE RATE THEN
APPLICABLE HEREUNDER.  ANY INTEREST NOT PAID WHEN DUE SHALL BE COMPOUNDED BY
BECOMING A PART OF THE OBLIGATIONS, AND SUCH INTEREST SHALL THEREAFTER ACCRUE
INTEREST AT THE RATE THEN APPLICABLE HEREUNDER.  ALL PAYMENTS SHALL BE FREE AND
CLEAR OF ANY TAXES, WITHHOLDINGS, DUTIES, IMPOSITIONS OR OTHER CHARGES, TO THE
END THAT BANK WILL RECEIVE THE ENTIRE AMOUNT OF ANY OBLIGATIONS PAYABLE
HEREUNDER, REGARDLESS OF SOURCE OF PAYMENT.


(D)           COMPUTATION.  IN THE EVENT THE PRIME RATE IS CHANGED FROM TIME TO
TIME HEREAFTER, THE APPLICABLE RATE OF INTEREST HEREUNDER SHALL BE INCREASED OR
DECREASED, EFFECTIVE AS OF THE DAY THE PRIME RATE IS CHANGED, BY AN AMOUNT EQUAL
TO SUCH CHANGE IN THE PRIME RATE.  ALL INTEREST CHARGEABLE UNDER THE LOAN
DOCUMENTS SHALL BE COMPUTED ON THE BASIS OF A THREE HUNDRED SIXTY (360) DAY YEAR
FOR THE ACTUAL NUMBER OF DAYS ELAPSED.


2.4           CREDITING PAYMENTS.  PRIOR TO THE OCCURRENCE OF AN EVENT OF
DEFAULT, BANK SHALL CREDIT A WIRE TRANSFER OF FUNDS, CHECK OR OTHER ITEM OF
PAYMENT TO SUCH DEPOSIT ACCOUNT OR OBLIGATION AS BORROWER SPECIFIES.  AFTER THE
OCCURRENCE OF AN EVENT OF DEFAULT, THE RECEIPT BY BANK OF ANY WIRE TRANSFER OF
FUNDS, CHECK, OR OTHER ITEM OF PAYMENT SHALL BE IMMEDIATELY APPLIED TO
CONDITIONALLY REDUCE OBLIGATIONS, BUT SHALL NOT BE CONSIDERED A PAYMENT ON
ACCOUNT UNLESS SUCH PAYMENT IS OF IMMEDIATELY AVAILABLE FEDERAL FUNDS OR UNLESS
AND UNTIL SUCH CHECK OR OTHER ITEM OF PAYMENT IS HONORED WHEN PRESENTED FOR
PAYMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY WIRE
TRANSFER OR PAYMENT RECEIVED BY BANK AFTER 12:00 NOON PACIFIC TIME SHALL BE
DEEMED TO HAVE BEEN


 


7

--------------------------------------------------------------------------------



 


RECEIVED BY BANK AS OF THE OPENING OF BUSINESS ON THE IMMEDIATELY FOLLOWING
BUSINESS DAY.  WHENEVER ANY PAYMENT TO BANK UNDER THE LOAN DOCUMENTS WOULD
OTHERWISE BE DUE (EXCEPT BY REASON OF ACCELERATION) ON A DATE THAT IS NOT A
BUSINESS DAY, SUCH PAYMENT SHALL INSTEAD BE DUE ON THE NEXT BUSINESS DAY, AND
ADDITIONAL FEES OR INTEREST, AS THE CASE MAY BE, SHALL ACCRUE AND BE PAYABLE FOR
THE PERIOD OF SUCH EXTENSION.


2.5           FEES.  BORROWER SHALL PAY TO BANK THE FOLLOWING:


(A)           COMMITMENT FEE.  ON THE CLOSING DATE, A COMMITMENT FEE EQUAL TO
$50,000, WHICH SHALL BE NONREFUNDABLE; AND


(B)           BANK EXPENSES.  ON THE CLOSING DATE, ALL BANK EXPENSES INCURRED
THROUGH THE CLOSING DATE, INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES AND,
AFTER THE CLOSING DATE, ALL BANK EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES
AND EXPENSES, AS AND WHEN THEY BECOME DUE.


2.6           ADDITIONAL COSTS.  IN CASE ANY LAW, REGULATION, TREATY OR OFFICIAL
DIRECTIVE OR THE INTERPRETATION OR APPLICATION THEREOF BY ANY COURT OR ANY
GOVERNMENTAL AUTHORITY CHARGED WITH THE ADMINISTRATION THEREOF OR THE COMPLIANCE
WITH ANY GUIDELINE OR REQUEST OF ANY CENTRAL BANK OR OTHER GOVERNMENTAL
AUTHORITY (WHETHER OR NOT HAVING THE FORCE OF LAW):


(A)           SUBJECTS BANK TO ANY TAX WITH RESPECT TO PAYMENTS OF PRINCIPAL OR
INTEREST OR ANY OTHER AMOUNTS PAYABLE HEREUNDER BY BORROWER OR OTHERWISE WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY (EXCEPT FOR TAXES ON THE OVERALL
NET INCOME OF BANK IMPOSED BY THE UNITED STATES OF AMERICA OR ANY POLITICAL
SUBDIVISION THEREOF);


(B)           IMPOSES, MODIFIES OR DEEMS APPLICABLE ANY DEPOSIT INSURANCE,
RESERVE, SPECIAL DEPOSIT OR SIMILAR REQUIREMENT AGAINST ASSETS HELD BY, OR
DEPOSITS IN OR FOR THE ACCOUNT OF, OR LOANS BY, BANK; OR


(C)           IMPOSES UPON BANK ANY OTHER CONDITION WITH RESPECT TO ITS
PERFORMANCE UNDER THIS AGREEMENT,

and the result of any of the foregoing is to increase the cost to Bank, reduce
the income receivable by Bank or impose any expense upon Bank with respect to
the Obligations, Bank shall notify Borrower thereof.  Borrower agrees to pay to
Bank the amount of such increase in cost, reduction in income or additional
expense as and when such cost, reduction or expense is incurred or determined,
upon presentation by Bank of a statement of the amount and setting forth Bank’s
calculation thereof, all in reasonable detail, which statement shall be deemed
true and correct absent manifest error.


2.7           TERM.  THIS AGREEMENT SHALL BECOME EFFECTIVE ON THE CLOSING DATE
AND, SUBJECT TO SECTION 12.7, SHALL CONTINUE IN FULL FORCE AND EFFECT FOR SO
LONG AS ANY OBLIGATIONS REMAIN OUTSTANDING OR BANK HAS ANY OBLIGATION TO MAKE
CREDIT EXTENSIONS UNDER THIS AGREEMENT.  NOTWITHSTANDING THE FOREGOING, BANK
SHALL HAVE THE RIGHT TO TERMINATE ITS OBLIGATION TO MAKE CREDIT EXTENSIONS UNDER
THIS AGREEMENT IMMEDIATELY AND WITHOUT NOTICE UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT.  NOTWITHSTANDING TERMINATION, BANK’S LIEN ON
THE COLLATERAL SHALL REMAIN IN EFFECT FOR SO LONG AS ANY OBLIGATIONS ARE
OUTSTANDING.


3.             CONDITIONS OF LOANS.


3.1           CONDITIONS PRECEDENT TO INITIAL CREDIT EXTENSION.  THE OBLIGATION
OF BANK TO MAKE THE INITIAL CREDIT EXTENSION IS SUBJECT TO THE CONDITION
PRECEDENT THAT BANK SHALL HAVE RECEIVED, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO BANK, THE FOLLOWING:


(A)           THIS AGREEMENT;


(B)           A CERTIFICATE OF THE SECRETARY OF BORROWER WITH RESPECT TO
INCUMBENCY AND RESOLUTIONS AUTHORIZING THE EXECUTION AND DELIVERY OF THIS
AGREEMENT;

 

8

--------------------------------------------------------------------------------


 


(C)           A FINANCING STATEMENT (FORM UCC-1);


(D)           AN INTELLECTUAL PROPERTY SECURITY AGREEMENT;


(E)           AGREEMENT TO PROVIDE INSURANCE IN THE FORM PROVIDED TO BORROWER AS
OF THE CLOSING DATE;


(F)            PAYMENT OF THE FEES AND BANK EXPENSES THEN DUE SPECIFIED IN
SECTION 2.5 HEREOF;


(G)           AN AUDIT OF THE COLLATERAL, THE RESULTS OF WHICH SHALL BE
REASONABLY SATISFACTORY TO BANK; AND


(H)           SUCH OTHER DOCUMENTS, AND COMPLETION OF SUCH OTHER MATTERS, AS
BANK MAY REASONABLY DEEM NECESSARY OR APPROPRIATE.


3.2           CONDITIONS PRECEDENT TO ALL CREDIT EXTENSIONS.  THE OBLIGATION OF
BANK TO MAKE EACH CREDIT EXTENSION, INCLUDING THE INITIAL CREDIT EXTENSION, IS
FURTHER SUBJECT TO THE FOLLOWING CONDITIONS:


(A)           TIMELY RECEIPT BY BANK OF THE PAYMENT/ADVANCE FORM AS PROVIDED IN
SECTION 2.1; AND


(B)           THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5 SHALL BE
TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE OF SUCH
PAYMENT/ADVANCE FORM AND ON THE EFFECTIVE DATE OF EACH CREDIT EXTENSION AS
THOUGH MADE AT AND AS OF EACH SUCH DATE, AND NO EVENT OF DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, OR WOULD EXIST AFTER GIVING EFFECT TO SUCH CREDIT
EXTENSION (PROVIDED, HOWEVER, THAT THOSE REPRESENTATIONS AND WARRANTIES
EXPRESSLY REFERRING TO ANOTHER DATE SHALL BE TRUE, CORRECT AND COMPLETE IN ALL
MATERIAL RESPECTS AS OF SUCH DATE).  THE MAKING OF EACH CREDIT EXTENSION SHALL
BE DEEMED TO BE A REPRESENTATION AND WARRANTY BY BORROWER ON THE DATE OF SUCH
CREDIT EXTENSION AS TO THE ACCURACY OF THE FACTS REFERRED TO IN THIS
SECTION 3.2.


4.             CREATION OF SECURITY INTEREST.


4.1           GRANT OF SECURITY INTEREST.  BORROWER GRANTS AND PLEDGES TO BANK A
CONTINUING SECURITY INTEREST IN ALL PRESENTLY EXISTING AND HEREAFTER ACQUIRED OR
ARISING COLLATERAL IN ORDER TO SECURE PROMPT REPAYMENT OF ANY AND ALL
OBLIGATIONS AND IN ORDER TO SECURE PROMPT PERFORMANCE BY BORROWER OF EACH OF ITS
COVENANTS AND DUTIES UNDER THE LOAN DOCUMENTS.  EXCEPT AS SET FORTH IN THE
SCHEDULE AND EXCEPT FOR PERMITTED LIENS, SUCH SECURITY INTEREST CONSTITUTES A
VALID, FIRST PRIORITY SECURITY INTEREST IN THE PRESENTLY EXISTING COLLATERAL,
AND WILL CONSTITUTE A VALID, FIRST PRIORITY SECURITY INTEREST IN COLLATERAL
ACQUIRED AFTER THE DATE HEREOF.


4.2           DELIVERY OF ADDITIONAL DOCUMENTATION REQUIRED.  BORROWER SHALL
FROM TIME TO TIME EXECUTE AND DELIVER TO BANK, AT THE REQUEST OF BANK, ALL
NEGOTIABLE COLLATERAL, ALL FINANCING STATEMENTS AND OTHER DOCUMENTS THAT BANK
MAY REASONABLY REQUEST, IN FORM REASONABLY SATISFACTORY TO BANK, TO PERFECT AND
CONTINUE THE PERFECTION OF BANK’S SECURITY INTERESTS IN THE COLLATERAL AND IN
ORDER TO FULLY CONSUMMATE ALL OF THE TRANSACTIONS CONTEMPLATED UNDER THE LOAN
DOCUMENTS.


4.3           RIGHT TO INSPECT.  BANK (THROUGH ANY OF ITS OFFICERS, EMPLOYEES,
OR AGENTS) SHALL HAVE THE RIGHT, UPON REASONABLE PRIOR NOTICE, FROM TIME TO TIME
DURING BORROWER’S USUAL BUSINESS HOURS BUT NO MORE THAN TWICE A YEAR (UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING), TO INSPECT BORROWER’S BOOKS
AND TO MAKE COPIES THEREOF AND TO CHECK, TEST, AND APPRAISE THE COLLATERAL IN
ORDER TO VERIFY BORROWER’S FINANCIAL CONDITION OR THE AMOUNT, CONDITION OF, OR
ANY OTHER MATTER RELATING TO, THE COLLATERAL.


5.             REPRESENTATIONS AND WARRANTIES.

Borrower represents and warrants as follows except as otherwise set forth on the
Schedule:

 

9

--------------------------------------------------------------------------------



5.1           DUE ORGANIZATION AND QUALIFICATION.  BORROWER AND EACH SUBSIDIARY
IS A CORPORATION DULY EXISTING UNDER THE LAWS OF ITS STATE OF INCORPORATION AND
QUALIFIED AND LICENSED TO DO BUSINESS IN ANY STATE IN WHICH THE CONDUCT OF ITS
BUSINESS OR ITS OWNERSHIP OF PROPERTY REQUIRES THAT IT BE SO QUALIFIED.


5.2           DUE AUTHORIZATION; NO CONFLICT.  THE EXECUTION, DELIVERY, AND
PERFORMANCE OF THE LOAN DOCUMENTS ARE WITHIN BORROWER’S POWERS, HAVE BEEN DULY
AUTHORIZED, AND ARE NOT IN CONFLICT WITH NOR CONSTITUTE A BREACH OF ANY
PROVISION CONTAINED IN BORROWER’S CERTIFICATE OF INCORPORATION OR BYLAWS, NOR
WILL THEY CONSTITUTE AN EVENT OF DEFAULT UNDER ANY MATERIAL AGREEMENT TO WHICH
BORROWER IS A PARTY OR BY WHICH BORROWER IS BOUND.  BORROWER IS NOT IN DEFAULT
UNDER ANY MATERIAL AGREEMENT TO WHICH IT IS A PARTY OR BY WHICH IT IS BOUND,
WHICH DEFAULT REASONABLY COULD BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


5.3           NO PRIOR ENCUMBRANCES.  BORROWER HAS GOOD AND MARKETABLE TITLE TO
ITS PROPERTY, FREE AND CLEAR OF LIENS, EXCEPT FOR PERMITTED LIENS.


5.4           BONA FIDE ELIGIBLE ACCOUNTS.  THE ELIGIBLE ACCOUNTS ARE BONA FIDE
EXISTING OBLIGATIONS.  THE PROPERTY AND SERVICES GIVING RISE TO SUCH ELIGIBLE
ACCOUNTS HAS BEEN DELIVERED OR RENDERED TO THE ACCOUNT DEBTOR OR TO THE ACCOUNT
DEBTOR’S AGENT FOR IMMEDIATE AND UNCONDITIONAL ACCEPTANCE BY THE ACCOUNT
DEBTOR.  BORROWER HAS NOT RECEIVED NOTICE OF ACTUAL OR IMMINENT INSOLVENCY
PROCEEDING OF ANY ACCOUNT DEBTOR THAT IS INCLUDED IN ANY BORROWING BASE
CERTIFICATE AS AN ELIGIBLE ACCOUNT.


5.5           MERCHANTABLE INVENTORY.  ALL INVENTORY IS IN ALL MATERIAL RESPECTS
OF GOOD AND MARKETABLE QUALITY, FREE FROM ALL MATERIAL DEFECTS, EXCEPT FOR
INVENTORY FOR WHICH ADEQUATE RESERVES HAVE BEEN MADE, PROVIDED, HOWEVER, THAT
WORK-IN-PROCESS IS NOT OF MARKETABLE QUALITY.


5.6           INTELLECTUAL PROPERTY.  BORROWER IS THE SOLE OWNER OF ITS PATENTS,
TRADEMARKS, COPYRIGHTS, AND OTHER INTELLECTUAL PROPERTY, EXCEPT FOR LICENSES
GRANTED BY BORROWER TO ITS CUSTOMERS IN THE ORDINARY COURSE OF BUSINESS.  TO
BORROWER’S KNOWLEDGE, EACH OF BORROWER’S PATENTS IS VALID AND ENFORCEABLE, AND
NO PART OF ITS INTELLECTUAL PROPERTY HAS BEEN JUDGED INVALID OR UNENFORCEABLE,
IN WHOLE OR IN PART, AND NO CLAIM HAS BEEN MADE TO BORROWER THAT ANY PART OF ITS
INTELLECTUAL PROPERTY VIOLATES THE RIGHTS OF ANY THIRD PARTY.  EXCEPT AS SET
FORTH IN THE SCHEDULE, BORROWER IS NOT A PARTY TO, OR BOUND BY, ANY AGREEMENT
THAT RESTRICTS THE GRANT BY BORROWER OF A SECURITY INTEREST IN BORROWER’S RIGHTS
UNDER SUCH AGREEMENT.


5.7           NAME; LOCATION OF CHIEF EXECUTIVE OFFICE.  EXCEPT AS DISCLOSED IN
THE SCHEDULE, BORROWER HAS NOT DONE BUSINESS UNDER ANY NAME OTHER THAN THAT
SPECIFIED ON THE SIGNATURE PAGE HEREOF.  THE CHIEF EXECUTIVE OFFICE OF BORROWER
IS LOCATED AT THE ADDRESS INDICATED IN SECTION 10 HEREOF.  EXCEPT AS SET FORTH
ON THE SCHEDULE, ALL BORROWER’S INVENTORY AND EQUIPMENT IS LOCATED ONLY AT THE
LOCATION SET FORTH IN SECTION 10 HEREOF.


5.8           LITIGATION.  EXCEPT AS SET FORTH IN THE SCHEDULE, THERE ARE NO
ACTIONS OR PROCEEDINGS PENDING BY OR AGAINST BORROWER OR ANY SUBSIDIARY BEFORE
ANY COURT OR ADMINISTRATIVE AGENCY IN WHICH AN ADVERSE DECISION COULD HAVE A
MATERIAL ADVERSE EFFECT, OR A MATERIAL ADVERSE EFFECT ON BORROWER’S INTEREST OR
BANK’S SECURITY INTEREST IN THE COLLATERAL.


5.9           NO MATERIAL ADVERSE CHANGE IN FINANCIAL STATEMENTS.  ALL
CONSOLIDATED AND CONSOLIDATING FINANCIAL STATEMENTS RELATED TO BORROWER AND ANY
SUBSIDIARY THAT BANK HAS RECEIVED FROM BORROWER FAIRLY PRESENT IN ALL MATERIAL
RESPECTS BORROWER’S FINANCIAL CONDITION AS OF THE DATE THEREOF AND BORROWER’S
CONSOLIDATED AND CONSOLIDATING RESULTS OF OPERATIONS FOR THE PERIOD THEN ENDED. 
THERE HAS NOT BEEN A MATERIAL ADVERSE CHANGE IN THE CONSOLIDATED OR THE
CONSOLIDATING FINANCIAL CONDITION OF BORROWER SINCE THE DATE OF THE MOST RECENT
OF SUCH FINANCIAL STATEMENTS SUBMITTED TO BANK.


5.10         SOLVENCY, PAYMENT OF DEBTS.  BORROWER IS SOLVENT AND ABLE TO PAY
ITS DEBTS (INCLUDING TRADE DEBTS) AS THEY MATURE.


5.11         REGULATORY COMPLIANCE.  BORROWER AND EACH SUBSIDIARY HAVE MET THE
MINIMUM FUNDING REQUIREMENTS OF ERISA WITH RESPECT TO ANY EMPLOYEE BENEFIT PLANS
SUBJECT TO ERISA, AND NO EVENT HAS OCCURRED RESULTING FROM BORROWER’S FAILURE TO
COMPLY WITH ERISA THAT COULD RESULT IN BORROWER’S INCURRING ANY MATERIAL

 

10

--------------------------------------------------------------------------------


 


LIABILITY.  BORROWER IS NOT AN “INVESTMENT COMPANY” OR A COMPANY “CONTROLLED” BY
AN “INVESTMENT COMPANY” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF
1940.  BORROWER IS NOT ENGAGED PRINCIPALLY, OR AS ONE OF THE IMPORTANT
ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK (WITHIN THE MEANING OF REGULATIONS T AND U OF THE BOARD OF
GOVERNORS OF THE FEDERAL RESERVE SYSTEM).  BORROWER HAS COMPLIED WITH ALL THE
PROVISIONS OF THE FEDERAL FAIR LABOR STANDARDS ACT.  BORROWER HAS NOT VIOLATED
ANY STATUTES, LAWS, ORDINANCES OR RULES APPLICABLE TO IT, VIOLATION OF WHICH
COULD HAVE A MATERIAL ADVERSE EFFECT.


5.12         ENVIRONMENTAL CONDITION.  EXCEPT AS DISCLOSED IN THE SCHEDULE, NONE
OF BORROWER’S OR ANY SUBSIDIARY’S PROPERTIES OR ASSETS HAS EVER BEEN USED BY
BORROWER OR ANY SUBSIDIARY OR, TO THE BEST OF BORROWER’S KNOWLEDGE, BY PREVIOUS
OWNERS OR OPERATORS, IN THE DISPOSAL OF, OR TO PRODUCE, STORE, HANDLE, TREAT,
RELEASE, OR TRANSPORT, ANY HAZARDOUS WASTE OR HAZARDOUS SUBSTANCE OTHER THAN IN
ACCORDANCE WITH APPLICABLE LAW; TO THE BEST OF BORROWER’S KNOWLEDGE, NONE OF
BORROWER’S PROPERTIES OR ASSETS HAS EVER BEEN DESIGNATED OR IDENTIFIED IN ANY
MANNER PURSUANT TO ANY ENVIRONMENTAL PROTECTION STATUTE AS A HAZARDOUS WASTE OR
HAZARDOUS SUBSTANCE DISPOSAL SITE, OR A CANDIDATE FOR CLOSURE PURSUANT TO ANY
ENVIRONMENTAL PROTECTION STATUTE; NO LIEN ARISING UNDER ANY ENVIRONMENTAL
PROTECTION STATUTE HAS ATTACHED TO ANY REVENUES OR TO ANY REAL OR PERSONAL
PROPERTY OWNED BY BORROWER OR ANY SUBSIDIARY; AND NEITHER BORROWER NOR ANY
SUBSIDIARY HAS RECEIVED A SUMMONS, CITATION, NOTICE, OR DIRECTIVE FROM THE
ENVIRONMENTAL PROTECTION AGENCY OR ANY OTHER FEDERAL, STATE OR OTHER
GOVERNMENTAL AGENCY CONCERNING ANY ACTION OR OMISSION BY BORROWER OR ANY
SUBSIDIARY RESULTING IN THE RELEASING, OR OTHERWISE DISPOSING OF HAZARDOUS WASTE
OR HAZARDOUS SUBSTANCES INTO THE ENVIRONMENT.


5.13         TAXES.  BORROWER AND EACH SUBSIDIARY HAVE FILED OR CAUSED TO BE
FILED ALL TAX RETURNS REQUIRED TO BE FILED, AND HAVE PAID, OR HAVE MADE ADEQUATE
PROVISION FOR THE PAYMENT OF, ALL TAXES REFLECTED THEREIN.


5.14         SUBSIDIARIES.  EXCEPT AS SET FORTH ON THE SCHEDULE, BORROWER DOES
NOT OWN ANY STOCK, PARTNERSHIP INTEREST OR OTHER EQUITY SECURITIES OF ANY
PERSON, EXCEPT FOR PERMITTED INVESTMENTS.


5.15         GOVERNMENT CONSENTS.  BORROWER AND EACH SUBSIDIARY HAVE OBTAINED
ALL CONSENTS, APPROVALS AND AUTHORIZATIONS OF, MADE ALL DECLARATIONS OR FILINGS
WITH, AND GIVEN ALL NOTICES TO, ALL GOVERNMENTAL AUTHORITIES THAT ARE NECESSARY
FOR THE CONTINUED OPERATION OF BORROWER’S BUSINESS AS CURRENTLY CONDUCTED, THE
FAILURE TO OBTAIN WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.


5.16         ACCOUNTS.  EXCEPT AS SET FORTH ON THE SCHEDULE, NONE OF BORROWER’S
NOR ANY SUBSIDIARY’S PROPERTY IS MAINTAINED OR INVESTED WITH A PERSON OTHER THAN
BANK.


5.17         FULL DISCLOSURE.  NO REPRESENTATION, WARRANTY OR OTHER STATEMENT
MADE BY BORROWER IN ANY CERTIFICATE OR WRITTEN STATEMENT FURNISHED TO BANK,
TAKEN TOGETHER AS A WHOLE, CONTAINS ANY UNTRUE STATEMENT OF A MATERIAL FACT OR
OMITS TO STATE A MATERIAL FACT NECESSARY IN ORDER TO MAKE THE STATEMENTS
CONTAINED IN SUCH CERTIFICATES OR STATEMENTS NOT MISLEADING.


6.             AFFIRMATIVE COVENANTS.

Borrower covenants and agrees that, until payment in full of all outstanding
Obligations, and for so long as Bank may have any commitment to make a Credit
Extension hereunder, Borrower shall do all of the following:


6.1           GOOD STANDING.  BORROWER SHALL MAINTAIN ITS AND EACH OF ITS
SUBSIDIARIES’ CORPORATE EXISTENCE AND GOOD STANDING IN ITS JURISDICTION OF
INCORPORATION AND MAINTAIN QUALIFICATION IN EACH JURISDICTION IN WHICH IT IS
REQUIRED UNDER APPLICABLE LAW.  BORROWER SHALL MAINTAIN, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES TO MAINTAIN, IN FORCE ALL LICENSES, APPROVALS AND AGREEMENTS,
THE LOSS OF WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.


6.2           GOVERNMENT COMPLIANCE.  BORROWER SHALL MEET, AND SHALL CAUSE EACH
SUBSIDIARY TO MEET, THE MINIMUM FUNDING REQUIREMENTS OF ERISA WITH RESPECT TO
ANY EMPLOYEE BENEFIT PLANS SUBJECT TO ERISA.  BORROWER SHALL COMPLY, AND SHALL
CAUSE EACH SUBSIDIARY TO COMPLY, WITH ALL STATUTES, LAWS, ORDINANCES AND
GOVERNMENT RULES AND REGULATIONS TO WHICH IT IS SUBJECT, NONCOMPLIANCE WITH
WHICH COULD HAVE A MATERIAL ADVERSE EFFECT.

 

11

--------------------------------------------------------------------------------


 


6.3           FINANCIAL STATEMENTS, REPORTS, CERTIFICATES.  BORROWER SHALL
DELIVER THE FOLLOWING TO BANK:  (A) AS SOON AS AVAILABLE, BUT IN ANY EVENT
WITHIN TWENTY (20) DAYS AFTER THE END OF EACH QUARTER, A COMPANY PREPARED
CONSOLIDATED BALANCE SHEET, INCOME, AND CASH FLOW STATEMENT COVERING BORROWER’S
CONSOLIDATED OPERATIONS DURING SUCH PERIOD, PREPARED IN ACCORDANCE WITH GAAP,
CONSISTENTLY APPLIED, IN A FORM REASONABLY ACCEPTABLE TO BANK AND CERTIFIED BY A
RESPONSIBLE OFFICER; (B) AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN ONE
HUNDRED TWENTY (120) DAYS AFTER THE END OF BORROWER’S FISCAL YEAR, AUDITED
CONSOLIDATED FINANCIAL STATEMENTS OF BORROWER PREPARED IN ACCORDANCE WITH GAAP,
CONSISTENTLY APPLIED, TOGETHER WITH AN UNQUALIFIED OPINION ON SUCH FINANCIAL
STATEMENTS OF AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM REASONABLY
ACCEPTABLE TO BANK; (C) IF APPLICABLE, COPIES OF ALL STATEMENTS, REPORTS AND
NOTICES SENT OR MADE AVAILABLE GENERALLY BY BORROWER TO ITS SECURITY HOLDERS OR
TO ANY HOLDERS OF SUBORDINATED DEBT AND ALL REPORTS ON FORMS 10-K AND 10-Q FILED
WITH THE SECURITIES AND EXCHANGE COMMISSION; (D) PROMPTLY UPON RECEIPT OF NOTICE
THEREOF, A REPORT OF ANY LEGAL ACTIONS PENDING OR THREATENED AGAINST BORROWER OR
ANY SUBSIDIARY THAT COULD RESULT IN DAMAGES OR COSTS TO BORROWER OR ANY
SUBSIDIARY OF FIFTY THOUSAND DOLLARS ($50,000) OR MORE; (E) SUCH BUDGETS, SALES
PROJECTIONS, OPERATING PLANS OR OTHER FINANCIAL INFORMATION AS BANK MAY
REASONABLY REQUEST FROM TIME TO TIME GENERALLY PREPARED BY BORROWER IN THE
ORDINARY COURSE OF BUSINESS; AND (F) WITHIN TWENTY (20) DAYS OF THE LAST DAY OF
EACH FISCAL QUARTER, A REPORT SIGNED BY BORROWER, IN FORM REASONABLY ACCEPTABLE
TO BANK, LISTING ANY APPLICATIONS OR REGISTRATIONS THAT BORROWER HAS MADE OR
FILED IN RESPECT OF ANY PATENTS, COPYRIGHTS OR TRADEMARKS AND THE STATUS OF ANY
OUTSTANDING APPLICATIONS OR REGISTRATIONS, AS WELL AS ANY MATERIAL CHANGE IN
BORROWER’S INTELLECTUAL PROPERTY, INCLUDING BUT NOT LIMITED TO ANY SUBSEQUENT
OWNERSHIP RIGHT OF BORROWER IN OR TO ANY TRADEMARK, PATENT OR COPYRIGHT NOT
SPECIFIED IN EXHIBITS A, B, AND C OF THE INTELLECTUAL PROPERTY SECURITY
AGREEMENT DELIVERED TO BANK BY BORROWER IN CONNECTION WITH THIS AGREEMENT.

Within fifteen (15) days after the last day of each month, Borrower shall
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
substantially the form of Exhibit C hereto, together with aged listings of
accounts receivable and accounts payable.

Within twenty (20) after the last day of each month, Borrower shall deliver to
Bank a Compliance Certificate signed by a Responsible Officer in substantially
the form of Exhibit D hereto.

Bank shall have a right from time to time hereafter to audit Borrower’s Accounts
and appraise Collateral at Borrower’s expense, provided that such audits will be
conducted no more often than every six (6) months unless an Event of Default has
occurred and is continuing.


6.4           INVENTORY; RETURNS.  BORROWER SHALL KEEP ALL INVENTORY IN GOOD AND
MARKETABLE CONDITION, FREE FROM ALL MATERIAL DEFECTS EXCEPT FOR INVENTORY FOR
WHICH ADEQUATE RESERVES HAVE BEEN MADE.  RETURNS AND ALLOWANCES, IF ANY, AS
BETWEEN BORROWER AND ITS ACCOUNT DEBTORS SHALL BE ON THE SAME BASIS AND IN
ACCORDANCE WITH THE USUAL CUSTOMARY PRACTICES OF BORROWER, AS THEY EXIST AT THE
TIME OF THE EXECUTION AND DELIVERY OF THIS AGREEMENT.  BORROWER SHALL PROMPTLY
NOTIFY BANK OF ALL RETURNS AND RECOVERIES AND OF ALL DISPUTES AND CLAIMS, WHERE
THE RETURN, RECOVERY, DISPUTE OR CLAIM INVOLVES MORE THAN FIFTY THOUSAND DOLLARS
($50,000).


6.5           TAXES.  BORROWER SHALL MAKE, AND SHALL CAUSE EACH SUBSIDIARY TO
MAKE, DUE AND TIMELY PAYMENT OR DEPOSIT OF ALL MATERIAL FEDERAL, STATE, AND
LOCAL TAXES, ASSESSMENTS, OR CONTRIBUTIONS REQUIRED OF IT BY LAW, AND WILL
EXECUTE AND DELIVER TO BANK, ON DEMAND, APPROPRIATE CERTIFICATES ATTESTING TO
THE PAYMENT OR DEPOSIT THEREOF; AND BORROWER WILL MAKE, AND WILL CAUSE EACH
SUBSIDIARY TO MAKE, TIMELY PAYMENT OR DEPOSIT OF ALL MATERIAL TAX PAYMENTS AND
WITHHOLDING TAXES REQUIRED OF IT BY APPLICABLE LAWS, INCLUDING, BUT NOT LIMITED
TO, THOSE LAWS CONCERNING F.I.C.A., F.U.T.A., STATE DISABILITY, AND LOCAL,
STATE, AND FEDERAL INCOME TAXES, AND WILL, UPON REQUEST, FURNISH BANK WITH PROOF
REASONABLE SATISFACTORY TO BANK INDICATING THAT BORROWER OR A SUBSIDIARY HAS
MADE SUCH PAYMENTS OR DEPOSITS; PROVIDED THAT BORROWER OR A SUBSIDIARY NEED NOT
MAKE ANY PAYMENT IF THE AMOUNT OR VALIDITY OF SUCH PAYMENT IS CONTESTED IN GOOD
FAITH BY APPROPRIATE PROCEEDINGS AND IS RESERVED AGAINST (TO THE EXTENT REQUIRED
BY GAAP) BY BORROWER.


6.6           INSURANCE.


(A)           BORROWER, AT ITS EXPENSE, SHALL KEEP THE COLLATERAL INSURED
AGAINST LOSS OR DAMAGE BY FIRE, THEFT, EXPLOSION, SPRINKLERS, AND ALL OTHER
HAZARDS AND RISKS, AND IN SUCH AMOUNTS, AS ORDINARILY INSURED AGAINST BY OTHER
OWNERS IN SIMILAR BUSINESSES CONDUCTED IN THE LOCATIONS WHERE BORROWER’S
BUSINESS IS

 

12

--------------------------------------------------------------------------------


 


CONDUCTED ON THE DATE HEREOF.  BORROWER SHALL ALSO MAINTAIN INSURANCE RELATING
TO BORROWER’S BUSINESS, OWNERSHIP AND USE OF THE COLLATERAL IN AMOUNTS AND OF A
TYPE THAT ARE CUSTOMARY TO BUSINESSES SIMILAR TO BORROWER’S.


(B)           ALL SUCH POLICIES OF INSURANCE SHALL BE IN SUCH FORM, WITH SUCH
COMPANIES, AND IN SUCH AMOUNTS AS REASONABLY SATISFACTORY TO BANK.  ALL SUCH
POLICIES OF PROPERTY INSURANCE SHALL CONTAIN A LENDER’S LOSS PAYABLE
ENDORSEMENT, IN A FORM REASONABLY SATISFACTORY TO BANK, SHOWING BANK AS AN
ADDITIONAL LOSS PAYEE THEREOF, AND ALL LIABILITY INSURANCE POLICIES SHALL SHOW
THE BANK AS AN ADDITIONAL INSURED AND SHALL SPECIFY THAT THE INSURER MUST GIVE
AT LEAST TWENTY (20) DAYS NOTICE TO BANK BEFORE CANCELING ITS POLICY FOR ANY
REASON.  UPON BANK’S REQUEST, BORROWER SHALL DELIVER TO BANK CERTIFIED COPIES OF
SUCH POLICIES OF INSURANCE AND EVIDENCE OF THE PAYMENTS OF ALL PREMIUMS
THEREFOR.  ALL PROCEEDS PAYABLE UNDER ANY SUCH POLICY SHALL, AT THE OPTION OF
BANK, BE PAYABLE TO BANK TO BE APPLIED ON ACCOUNT OF THE OBLIGATIONS.


6.7           ACCOUNTS.  BORROWER SHALL MAINTAIN AND SHALL CAUSE EACH OF ITS
SUBSIDIARIES TO MAINTAIN ITS PRIMARY DEPOSITORY, OPERATING, AND INVESTMENT
ACCOUNTS WITH BANK AND/OR COMERICA SECURITIES, INC.  AT LEAST THE GREATER OF (I)
50% OF BORROWER’S CASH AND CASH EQUIVALENTS OR (II) $7,500,000 SHALL BE
MAINTAINED IN OPERATING, DEPOSITORY OR INVESTMENT ACCOUNTS AT BANK OR COMERICA
SECURITIES, INC. AT ALL TIMES.  BORROWER WILL EXECUTE ACCOUNT CONTROL AGREEMENTS
WITH COMERICA SECURITIES, INC. AS A CONDITION PRECEDENT TO OPENING ITS ACCOUNTS
THERE.


6.8           QUICK RATIO.  MEASURED AS OF THE LAST DAY OF EACH MONTH, BORROWER
SHALL MAINTAIN A RATIO OF QUICK ASSETS TO CURRENT LIABILITIES OF AT LEAST 1.5 TO
1.0.


6.9           TANGIBLE NET WORTH.  MEASURED AS OF THE LAST DAY OF EACH MONTH,
BORROWER SHALL MAINTAIN A TANGIBLE NET WORTH OF AT LEAST $20,000,000, PROVIDED
THAT SUCH REQUIRED AMOUNT SHALL INCREASE BY 50% OF BORROWER’S QUARTERLY NET
PROFIT AFTER TAX AFTER THE CLOSING DATE AND BY 50% OF ANY NET PROCEEDS RECEIVED
BY BORROWER IN ANY GIVEN QUARTER FROM THE SALE AND ISSUANCE OF ITS EQUITY
SECURITIES AFTER THE CLOSING DATE.


6.10         REVENUE.  BORROWER SHALL SHOW QUARTERLY REVENUE OF AT LEAST THE
FOLLOWING AMOUNTS FOR EACH OF THE FOLLOWING QUARTERS:

Quarter End Date

 

Minimum Revenue

for such Quarter

3/31/02

 

$

3,600,000

6/30/02

 

$

4,800,000

9/30/02

 

$

7,500,000

12/31/02

 

$

9,800,000

3/31/03

 

$

11,440,000

 


6.11         INTELLECTUAL PROPERTY RIGHTS.


(A)           BORROWER SHALL REGISTER OR CAUSE TO BE REGISTERED ON AN EXPEDITED
BASIS (TO THE EXTENT NOT ALREADY REGISTERED) WITH THE UNITED STATES PATENT AND
TRADEMARK OFFICE OR THE UNITED STATES COPYRIGHT OFFICE, AS APPLICABLE:  (I)
THOSE INTELLECTUAL PROPERTY RIGHTS LISTED ON EXHIBITS A, B AND C TO THE
INTELLECTUAL PROPERTY SECURITY AGREEMENT DELIVERED TO BANK BY BORROWER IN
CONNECTION WITH THIS AGREEMENT, WITHIN FORTY FIVE (45) DAYS OF THE DATE OF THIS
AGREEMENT, (II) ALL REGISTERABLE INTELLECTUAL PROPERTY RIGHTS BORROWER HAS
DEVELOPED AS OF THE DATE OF THIS AGREEMENT BUT HERETOFORE FAILED TO REGISTER,
WITHIN FORTY FIVE (45) DAYS OF THE DATE OF THIS AGREEMENT, AND (III) THOSE
ADDITIONAL INTELLECTUAL PROPERTY RIGHTS DEVELOPED OR ACQUIRED BY BORROWER FROM
TIME TO TIME IN CONNECTION WITH ANY PRODUCT OR SERVICE, PRIOR TO THE SALE OR
LICENSING OF SUCH PRODUCT OR THE RENDERING OF SUCH SERVICE TO ANY THIRD PARTY,
AND PRIOR TO BORROWER’S USE OF SUCH PRODUCT (INCLUDING WITHOUT LIMITATION MAJOR
REVISIONS OR ADDITIONS TO THE

 

13

--------------------------------------------------------------------------------


 


INTELLECTUAL PROPERTY RIGHTS LISTED ON SUCH EXHIBITS A, B AND C).  BORROWER
SHALL GIVE BANK NOTICE OF ALL SUCH APPLICATIONS OR REGISTRATIONS.


(B)           BORROWER SHALL EXECUTE AND DELIVER SUCH ADDITIONAL INSTRUMENTS AND
DOCUMENTS FROM TIME TO TIME AS BANK SHALL REASONABLY REQUEST TO PERFECT BANK’S
SECURITY INTEREST IN THE PROCEEDS OF ITS INTELLECTUAL PROPERTY.


(C)           BORROWER SHALL USE COMMERCIALLY REASONABLE EFFORTS TO (I) PROTECT,
DEFEND AND MAINTAIN THE VALIDITY AND ENFORCEABILITY OF ITS TRADEMARKS, PATENTS
AND COPYRIGHTS, (II) DETECT INFRINGEMENTS OF ITS TRADEMARKS, PATENTS AND
COPYRIGHTS AND PROMPTLY ADVISE BANK IN WRITING OF MATERIAL INFRINGEMENTS
DETECTED AND (III) NOT ALLOW ANY MATERIAL TRADEMARKS, PATENTS OR COPYRIGHTS TO
BE ABANDONED, FORFEITED OR DEDICATED TO THE PUBLIC WITHOUT THE WRITTEN CONSENT
OF BANK, WHICH SHALL NOT BE UNREASONABLY WITHHELD.


6.12         FURTHER ASSURANCES.  AT ANY TIME AND FROM TIME TO TIME BORROWER
SHALL EXECUTE AND DELIVER SUCH FURTHER INSTRUMENTS AND TAKE SUCH FURTHER ACTION
AS MAY REASONABLY BE REQUESTED BY BANK TO EFFECT THE PURPOSES OF THIS AGREEMENT.


7.             NEGATIVE COVENANTS.

Borrower covenants and agrees that, so long as any credit hereunder shall be
available and until payment in full of the outstanding Obligations or for so
long as Bank may have any commitment to make any Credit Extensions, Borrower
will not do any of the following:


7.1           DISPOSITIONS.  CONVEY, SELL, LEASE, TRANSFER OR OTHERWISE DISPOSE
OF (COLLECTIVELY, A “TRANSFER”), OR PERMIT ANY OF ITS SUBSIDIARIES TO TRANSFER,
ALL OR ANY PART OF ITS BUSINESS OR PROPERTY, OTHER THAN:  (I) TRANSFERS OF
INVENTORY IN THE ORDINARY COURSE OF BUSINESS; (II) TRANSFERS OF NON-EXCLUSIVE
LICENSES AND SIMILAR ARRANGEMENTS FOR THE USE OF THE PROPERTY OF BORROWER OR ITS
SUBSIDIARIES IN THE ORDINARY COURSE OF BUSINESS; OR (III) TRANSFERS OF WORN-OUT
OR OBSOLETE EQUIPMENT WHICH WAS NOT FINANCED BY BANK.


7.2           CHANGE IN BUSINESS; CHANGE IN CONTROL OR EXECUTIVE OFFICE.  ENGAGE
IN ANY BUSINESS, OR PERMIT ANY OF ITS SUBSIDIARIES TO ENGAGE IN ANY BUSINESS,
OTHER THAN THE BUSINESSES CURRENTLY ENGAGED IN BY BORROWER AND ANY BUSINESS
SUBSTANTIALLY SIMILAR OR RELATED THERETO (OR INCIDENTAL THERETO); OR CEASE TO
CONDUCT BUSINESS IN THE MANNER CONDUCTED BY BORROWER AS OF THE CLOSING DATE; OR
SUFFER OR PERMIT A CHANGE IN CONTROL; OR WITHOUT THIRTY (30) DAYS PRIOR WRITTEN
NOTIFICATION TO BANK, RELOCATE ITS CHIEF EXECUTIVE OFFICE OR STATE OF
INCORPORATION; OR WITHOUT BANK’S PRIOR WRITTEN CONSENT, CHANGE THE DATE ON WHICH
ITS FISCAL YEAR ENDS.


7.3           MERGERS OR ACQUISITIONS.  MERGE OR CONSOLIDATE, OR PERMIT ANY OF
ITS SUBSIDIARIES TO MERGE OR CONSOLIDATE, WITH OR INTO ANY OTHER BUSINESS
ORGANIZATION, OR ACQUIRE, OR PERMIT ANY OF ITS SUBSIDIARIES TO ACQUIRE, ALL OR
SUBSTANTIALLY ALL OF THE CAPITAL STOCK OR PROPERTY OF ANOTHER PERSON.


7.4           INDEBTEDNESS.  CREATE, INCUR, ASSUME OR BE OR REMAIN LIABLE WITH
RESPECT TO ANY INDEBTEDNESS, OR PERMIT ANY SUBSIDIARY SO TO DO, OTHER THAN
PERMITTED INDEBTEDNESS.


7.5           ENCUMBRANCES.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN
WITH RESPECT TO ANY OF ITS PROPERTY, INCLUDING ITS INTELLECTUAL PROPERTY, OR
ASSIGN OR OTHERWISE CONVEY ANY RIGHT TO RECEIVE INCOME, INCLUDING THE SALE OF
ANY ACCOUNTS, OR PERMIT ANY OF ITS SUBSIDIARIES SO TO DO, EXCEPT FOR PERMITTED
LIENS.  AGREE WITH ANY PERSON OTHER THAN BANK NOT TO GRANT A SECURITY INTEREST
IN, OR OTHERWISE ENCUMBER, ANY OF ITS PROPERTY, INCLUDING ITS INTELLECTUAL
PROPERTY, OR PERMIT ANY SUBSIDIARY TO DO SO.


7.6           DISTRIBUTIONS.  PAY ANY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTION
OR PAYMENT ON ACCOUNT OF OR IN REDEMPTION, RETIREMENT OR PURCHASE OF ANY CAPITAL
STOCK, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO, EXCEPT THAT BORROWER MAY
REPURCHASE THE STOCK OF FORMER EMPLOYEES PURSUANT TO STOCK REPURCHASE AGREEMENTS
AS LONG AS AN EVENT OF DEFAULT DOES NOT EXIST PRIOR TO SUCH REPURCHASE OR WOULD
NOT EXIST AFTER GIVING EFFECT TO SUCH REPURCHASE.

 

14

--------------------------------------------------------------------------------


 


7.7           INVESTMENTS.  DIRECTLY OR INDIRECTLY ACQUIRE OR OWN, OR MAKE ANY
INVESTMENT IN OR TO ANY PERSON, OR PERMIT ANY OF ITS SUBSIDIARIES SO TO DO,
OTHER THAN PERMITTED INVESTMENTS; OR MAINTAIN OR INVEST ANY OF ITS PROPERTY WITH
A PERSON OTHER THAN BANK OR PERMIT ANY OF ITS SUBSIDIARIES TO DO SO UNLESS SUCH
PERSON HAS ENTERED INTO AN ACCOUNT CONTROL AGREEMENT WITH BANK IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO BANK; OR SUFFER OR PERMIT ANY SUBSIDIARY TO
BE A PARTY TO, OR BE BOUND BY, AN AGREEMENT THAT RESTRICTS SUCH SUBSIDIARY FROM
PAYING DIVIDENDS OR OTHERWISE DISTRIBUTING PROPERTY TO BORROWER.


7.8           TRANSACTIONS WITH AFFILIATES.  DIRECTLY OR INDIRECTLY ENTER INTO
OR PERMIT TO EXIST ANY MATERIAL TRANSACTION WITH ANY AFFILIATE OF BORROWER
EXCEPT FOR TRANSACTIONS THAT ARE IN THE ORDINARY COURSE OF BORROWER’S BUSINESS,
UPON FAIR AND REASONABLE TERMS THAT ARE NO LESS FAVORABLE TO BORROWER THAN WOULD
BE OBTAINED IN AN ARM’S LENGTH TRANSACTION WITH A NON-AFFILIATED PERSON.


7.9           SUBORDINATED DEBT.  MAKE ANY PAYMENT IN RESPECT OF ANY
SUBORDINATED DEBT, OR PERMIT ANY OF ITS SUBSIDIARIES TO MAKE ANY SUCH PAYMENT,
EXCEPT IN COMPLIANCE WITH THE TERMS OF SUCH SUBORDINATED DEBT, OR AMEND ANY
PROVISION CONTAINED IN ANY DOCUMENTATION RELATING TO THE SUBORDINATED DEBT
WITHOUT BANK’S PRIOR WRITTEN CONSENT.


7.10         INVENTORY AND EQUIPMENT. EXCEPT AS SET FORTH IN THE SCHEDULE, STORE
THE INVENTORY OR THE EQUIPMENT WITH A BAILEE, WAREHOUSEMAN, OR OTHER THIRD PARTY
UNLESS THE THIRD PARTY HAS BEEN NOTIFIED OF BANK’S SECURITY INTEREST AND BANK
(A) HAS RECEIVED AN ACKNOWLEDGMENT FROM THE THIRD PARTY THAT IT IS HOLDING OR
WILL HOLD THE INVENTORY OR EQUIPMENT FOR BANK’S BENEFIT OR (B) IS IN PLEDGE
POSSESSION OF THE WAREHOUSE RECEIPT, WHERE NEGOTIABLE, COVERING SUCH INVENTORY
OR EQUIPMENT. STORE OR MAINTAIN ANY EQUIPMENT OR INVENTORY AT A LOCATION OTHER
THAN THE LOCATION SET FORTH IN SECTION 10 OF THIS AGREEMENT.


7.11         COMPLIANCE.  BECOME AN “INVESTMENT COMPANY” OR BE CONTROLLED BY AN
“INVESTMENT COMPANY,” WITHIN THE MEANING OF THE INVESTMENT COMPANY ACT OF 1940,
OR BECOME PRINCIPALLY ENGAGED IN, OR UNDERTAKE AS ONE OF ITS IMPORTANT
ACTIVITIES, THE BUSINESS OF EXTENDING CREDIT FOR THE PURPOSE OF PURCHASING OR
CARRYING MARGIN STOCK, OR USE THE PROCEEDS OF ANY CREDIT EXTENSION FOR SUCH
PURPOSE.  FAIL TO MEET THE MINIMUM FUNDING REQUIREMENTS OF ERISA, PERMIT A
REPORTABLE EVENT OR PROHIBITED TRANSACTION, AS DEFINED IN ERISA, TO OCCUR, FAIL
TO COMPLY WITH THE FEDERAL FAIR LABOR STANDARDS ACT OR VIOLATE ANY LAW OR
REGULATION, WHICH VIOLATION COULD HAVE A MATERIAL ADVERSE EFFECT, OR A MATERIAL
ADVERSE EFFECT ON THE COLLATERAL OR THE PRIORITY OF BANK’S LIEN ON THE
COLLATERAL, OR PERMIT ANY OF ITS SUBSIDIARIES TO DO ANY OF THE FOREGOING.


7.12         NEGATIVE PLEDGE AGREEMENTS. PERMIT THE INCLUSION IN ANY CONTRACT TO
WHICH IT OR A SUBSIDIARY BECOMES A PARTY OF ANY PROVISIONS THAT COULD RESTRICT
OR INVALIDATE THE CREATION OF A SECURITY INTEREST IN ANY OF BORROWER’S OR SUCH
SUBSIDIARY’S PROPERTY.


8.             EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an Event of Default by
Borrower under this Agreement:


8.1           PAYMENT DEFAULT.  IF BORROWER FAILS TO PAY, WHEN DUE, ANY OF THE
OBLIGATIONS;


8.2           COVENANT DEFAULT.  IF BORROWER FAILS TO PERFORM ANY OBLIGATION
UNDER ARTICLE 6 OR VIOLATES ANY OF THE COVENANTS CONTAINED IN ARTICLE 7 OF THIS
AGREEMENT, OR FAILS OR NEGLECTS TO PERFORM, KEEP, OR OBSERVE ANY OTHER MATERIAL
TERM, PROVISION, CONDITION, COVENANT, OR AGREEMENT CONTAINED IN THIS AGREEMENT,
IN ANY OF THE LOAN DOCUMENTS, OR IN ANY OTHER PRESENT OR FUTURE AGREEMENT
BETWEEN BORROWER AND BANK AND AS TO ANY SUCH DEFAULT UNDER SUCH OTHER TERM,
PROVISION, CONDITION, COVENANT OR AGREEMENT THAT CAN BE CURED, HAS FAILED TO
CURE SUCH DEFAULT WITHIN TWENTY (20) DAYS AFTER BORROWER RECEIVES NOTICE THEREOF
OR ANY OFFICER OF BORROWER BECOMES AWARE THEREOF; PROVIDED, HOWEVER, THAT IF THE
DEFAULT CANNOT BY ITS NATURE BE CURED WITHIN THE TWENTY (20) DAY PERIOD OR
CANNOT AFTER DILIGENT ATTEMPTS BY BORROWER BE CURED WITHIN SUCH TWENTY (20) DAY
PERIOD, AND SUCH DEFAULT IS LIKELY TO BE CURED WITHIN A REASONABLE TIME, THEN
BORROWER SHALL HAVE AN ADDITIONAL REASONABLE PERIOD (WHICH SHALL NOT IN ANY CASE
EXCEED FORTY FIVE (45) DAYS) TO ATTEMPT TO CURE SUCH DEFAULT, AND WITHIN SUCH
REASONABLE TIME PERIOD THE FAILURE TO

 

15

--------------------------------------------------------------------------------


 


HAVE CURED SUCH DEFAULT SHALL NOT BE DEEMED AN EVENT OF DEFAULT (PROVIDED THAT
NO CREDIT EXTENSIONS WILL BE REQUIRED TO BE MADE DURING SUCH CURE PERIOD);


8.3           MATERIAL ADVERSE EFFECT.  IF THERE OCCURS ANY CIRCUMSTANCE OR
CIRCUMSTANCES THAT COULD HAVE A MATERIAL ADVERSE EFFECT;


8.4           ATTACHMENT.  IF ANY PORTION OF BORROWER’S ASSETS IS ATTACHED,
SEIZED, SUBJECTED TO A WRIT OR DISTRESS WARRANT, OR IS LEVIED UPON, OR COMES
INTO THE POSSESSION OF ANY TRUSTEE, RECEIVER OR PERSON ACTING IN A SIMILAR
CAPACITY AND SUCH ATTACHMENT, SEIZURE, WRIT OR DISTRESS WARRANT OR LEVY HAS NOT
BEEN REMOVED, DISCHARGED OR RESCINDED WITHIN THIRTY (30) DAYS, OR IF BORROWER IS
ENJOINED, RESTRAINED, OR IN ANY WAY PREVENTED BY COURT ORDER FROM CONTINUING TO
CONDUCT ALL OR ANY MATERIAL PART OF ITS BUSINESS AFFAIRS, OR IF A JUDGMENT OR
OTHER CLAIM BECOMES A LIEN OR ENCUMBRANCE UPON ANY MATERIAL PORTION OF
BORROWER’S ASSETS, OR IF A NOTICE OF LIEN, LEVY, OR ASSESSMENT IS FILED OF
RECORD WITH RESPECT TO ANY OF BORROWER’S ASSETS BY THE UNITED STATES GOVERNMENT,
OR ANY DEPARTMENT, AGENCY, OR INSTRUMENTALITY THEREOF, OR BY ANY STATE, COUNTY,
MUNICIPAL, OR GOVERNMENTAL AGENCY, AND THE SAME IS NOT PAID WITHIN TEN (10) DAYS
AFTER BORROWER RECEIVES NOTICE THEREOF, PROVIDED THAT NONE OF THE FOREGOING
SHALL CONSTITUTE AN EVENT OF DEFAULT WHERE SUCH ACTION OR EVENT IS STAYED OR AN
ADEQUATE BOND HAS BEEN POSTED PENDING A GOOD FAITH CONTEST BY BORROWER (PROVIDED
THAT NO CREDIT EXTENSIONS WILL BE REQUIRED TO BE MADE DURING SUCH CURE PERIOD);


8.5           INSOLVENCY.  IF BORROWER BECOMES INSOLVENT, OR IF AN INSOLVENCY
PROCEEDING IS COMMENCED BY BORROWER, OR IF AN INSOLVENCY PROCEEDING IS COMMENCED
AGAINST BORROWER AND IS NOT DISMISSED OR STAYED WITHIN FORTY FIVE (45) DAYS
(PROVIDED THAT NO CREDIT EXTENSIONS WILL BE MADE PRIOR TO THE DISMISSAL OF SUCH
INSOLVENCY PROCEEDING);


8.6           OTHER AGREEMENTS.  IF THERE IS A DEFAULT OR OTHER FAILURE TO
PERFORM IN ANY AGREEMENT TO WHICH BORROWER IS A PARTY OR BY WHICH IT IS BOUND
RESULTING IN A RIGHT BY A THIRD PARTY OR PARTIES, WHETHER OR NOT EXERCISED, TO
ACCELERATE THE MATURITY OF ANY INDEBTEDNESS IN AN AMOUNT IN EXCESS OF FIFTY
THOUSAND DOLLARS ($50,000); OR WHICH COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT;


8.7           SUBORDINATED DEBT.  IF BORROWER MAKES ANY PAYMENT ON ACCOUNT OF
SUBORDINATED DEBT, EXCEPT TO THE EXTENT SUCH PAYMENT IS ALLOWED UNDER ANY
SUBORDINATION AGREEMENT ENTERED INTO WITH BANK;


8.8           JUDGMENTS.  IF A JUDGMENT OR JUDGMENTS FOR THE PAYMENT OF MONEY IN
AN AMOUNT, INDIVIDUALLY OR IN THE AGGREGATE, OF AT LEAST FIFTY THOUSAND DOLLARS
($50,000) SHALL BE RENDERED AGAINST BORROWER AND SHALL REMAIN UNSATISFIED AND
UNSTAYED FOR A PERIOD OF THIRTY (30) DAYS (PROVIDED THAT NO CREDIT EXTENSIONS
WILL BE MADE PRIOR TO THE SATISFACTION OR STAY OF SUCH JUDGMENT); OR


8.9           MISREPRESENTATIONS.  IF ANY MATERIAL MISREPRESENTATION OR MATERIAL
MISSTATEMENT EXISTS NOW OR HEREAFTER IN ANY WARRANTY OR REPRESENTATION SET FORTH
HEREIN OR IN ANY CERTIFICATE DELIVERED TO BANK BY ANY RESPONSIBLE OFFICER
PURSUANT TO THIS AGREEMENT OR TO INDUCE BANK TO ENTER INTO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.


9.             BANK’S RIGHTS AND REMEDIES.


9.1           RIGHTS AND REMEDIES.  UPON THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT, BANK MAY, AT ITS ELECTION, WITHOUT NOTICE OF
ITS ELECTION AND WITHOUT DEMAND, DO ANY ONE OR MORE OF THE FOLLOWING AS
PERMITTED BY THE CODE, ALL OF WHICH ARE AUTHORIZED BY BORROWER:


(A)           DECLARE ALL OBLIGATIONS, WHETHER EVIDENCED BY THIS AGREEMENT, BY
ANY OF THE OTHER LOAN DOCUMENTS, OR OTHERWISE, IMMEDIATELY DUE AND PAYABLE
(PROVIDED THAT UPON THE OCCURRENCE OF AN EVENT OF DEFAULT DESCRIBED IN
SECTION 8.5, ALL OBLIGATIONS SHALL BECOME IMMEDIATELY DUE AND PAYABLE WITHOUT
ANY ACTION BY BANK);


(B)           CEASE ADVANCING MONEY OR EXTENDING CREDIT TO OR FOR THE BENEFIT OF
BORROWER UNDER THIS AGREEMENT OR UNDER ANY OTHER AGREEMENT BETWEEN BORROWER AND
BANK;

 

16

--------------------------------------------------------------------------------


 


(C)           SETTLE OR ADJUST DISPUTES AND CLAIMS DIRECTLY WITH ACCOUNT DEBTORS
FOR AMOUNTS, UPON TERMS AND IN WHATEVER ORDER THAT BANK REASONABLY CONSIDERS
ADVISABLE;


(D)           MAKE SUCH PAYMENTS AND DO SUCH ACTS AS BANK CONSIDERS NECESSARY OR
REASONABLE TO PROTECT ITS SECURITY INTEREST IN THE COLLATERAL.  BORROWER AGREES
TO ASSEMBLE THE COLLATERAL IF BANK SO REQUIRES, AND TO MAKE THE COLLATERAL
AVAILABLE TO BANK AS BANK MAY DESIGNATE.  BORROWER AUTHORIZES BANK TO ENTER THE
PREMISES WHERE THE COLLATERAL IS LOCATED, TO TAKE AND MAINTAIN POSSESSION OF THE
COLLATERAL, OR ANY PART OF IT, AND TO PAY, PURCHASE, CONTEST, OR COMPROMISE ANY
ENCUMBRANCE, CHARGE, OR LIEN WHICH IN BANK’S DETERMINATION APPEARS TO BE PRIOR
OR SUPERIOR TO ITS SECURITY INTEREST AND TO PAY ALL EXPENSES INCURRED IN
CONNECTION THEREWITH.  WITH RESPECT TO ANY OF BORROWER’S OWNED PREMISES,
BORROWER HEREBY GRANTS BANK A LICENSE TO ENTER INTO POSSESSION OF SUCH PREMISES
AND TO OCCUPY THE SAME, WITHOUT CHARGE, IN ORDER TO EXERCISE ANY OF BANK’S
RIGHTS OR REMEDIES PROVIDED HEREIN, AT LAW, IN EQUITY, OR OTHERWISE;


(E)           SET OFF AND APPLY TO THE OBLIGATIONS ANY AND ALL (I) BALANCES AND
DEPOSITS OF BORROWER HELD BY BANK, OR (II) INDEBTEDNESS AT ANY TIME OWING TO OR
FOR THE CREDIT OR THE ACCOUNT OF BORROWER HELD BY BANK;


(F)            SHIP, RECLAIM, RECOVER, STORE, FINISH, MAINTAIN, REPAIR, PREPARE
FOR SALE, ADVERTISE FOR SALE, AND SELL (IN THE MANNER PROVIDED FOR HEREIN) THE
COLLATERAL.  BANK IS HEREBY GRANTED A LICENSE OR OTHER RIGHT, SOLELY PURSUANT TO
THE PROVISIONS OF THIS SECTION 9.1, TO USE, WITHOUT CHARGE, BORROWER’S LABELS,
PATENTS, COPYRIGHTS, RIGHTS OF USE OF ANY NAME, TRADE SECRETS, TRADE NAMES,
TRADEMARKS, SERVICE MARKS, AND ADVERTISING MATTER, OR ANY PROPERTY OF A SIMILAR
NATURE, AS IT PERTAINS TO THE COLLATERAL, IN COMPLETING PRODUCTION OF,
ADVERTISING FOR SALE, AND SELLING ANY COLLATERAL AND, IN CONNECTION WITH BANK’S
EXERCISE OF ITS RIGHTS UNDER THIS SECTION 9.1, BORROWER’S RIGHTS UNDER ALL
LICENSES AND ALL FRANCHISE AGREEMENTS SHALL INURE TO BANK’S BENEFIT;


(G)           DISPOSE OF THE COLLATERAL BY WAY OF ONE OR MORE CONTRACTS OR
TRANSACTIONS, FOR CASH OR ON TERMS, IN SUCH MANNER AND AT SUCH PLACES (INCLUDING
BORROWER’S PREMISES) AS BANK DETERMINES IS COMMERCIALLY REASONABLE, AND APPLY
ANY PROCEEDS TO THE OBLIGATIONS IN WHATEVER MANNER OR ORDER BANK DEEMS
APPROPRIATE;


(H)           BANK MAY CREDIT BID AND PURCHASE AT ANY PUBLIC SALE; AND


(I)            ANY DEFICIENCY THAT EXISTS AFTER DISPOSITION OF THE COLLATERAL AS
PROVIDED ABOVE WILL BE PAID IMMEDIATELY BY BORROWER.

Bank will comply with all applicable laws in enforcing its remedies hereunder.


9.2           POWER OF ATTORNEY. EFFECTIVE ONLY UPON THE OCCURRENCE AND DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, BORROWER HEREBY IRREVOCABLY APPOINTS
BANK (AND ANY OF BANK’S DESIGNATED OFFICERS, OR EMPLOYEES) AS BORROWER’S TRUE
AND LAWFUL ATTORNEY TO:  (A) SEND REQUESTS FOR VERIFICATION OF ACCOUNTS OR
NOTIFY ACCOUNT DEBTORS OF BANK’S SECURITY INTEREST IN THE ACCOUNTS; (B) ENDORSE
BORROWER’S NAME ON ANY CHECKS OR OTHER FORMS OF PAYMENT OR SECURITY THAT MAY
COME INTO BANK’S POSSESSION; (C) SIGN BORROWER’S NAME ON ANY INVOICE OR BILL OF
LADING RELATING TO ANY ACCOUNT, DRAFTS AGAINST ACCOUNT DEBTORS, SCHEDULES AND
ASSIGNMENTS OF ACCOUNTS, VERIFICATIONS OF ACCOUNTS, AND NOTICES TO ACCOUNT
DEBTORS; (D) DISPOSE OF ANY COLLATERAL AS PERMITTED BY THE CODE; (E) MAKE,
SETTLE, AND ADJUST ALL CLAIMS UNDER AND DECISIONS WITH RESPECT TO BORROWER’S
POLICIES OF INSURANCE; (F) SETTLE AND ADJUST DISPUTES AND CLAIMS RESPECTING THE
ACCOUNTS DIRECTLY WITH ACCOUNT DEBTORS, FOR AMOUNTS AND UPON TERMS WHICH BANK
DETERMINES TO BE REASONABLE; AND (G) TO FILE, IN ITS SOLE DISCRETION, ONE OR
MORE FINANCING OR CONTINUATION STATEMENTS AND AMENDMENTS THERETO, RELATIVE TO
ANY OF THE COLLATERAL WITHOUT THE SIGNATURE OF BORROWER WHERE PERMITTED BY LAW;
PROVIDED BANK MAY EXERCISE SUCH POWER OF ATTORNEY TO SIGN THE NAME OF BORROWER
ON ANY OF THE DOCUMENTS DESCRIBED IN SECTION 4.2 REGARDLESS OF WHETHER AN EVENT
OF DEFAULT HAS OCCURRED, INCLUDING WITHOUT LIMITATION TO MODIFY, IN ITS SOLE
DISCRETION, ANY INTELLECTUAL PROPERTY SECURITY AGREEMENT ENTERED INTO BETWEEN
BORROWER AND BANK WITHOUT FIRST OBTAINING BORROWER’S APPROVAL OF OR SIGNATURE TO
SUCH MODIFICATION BY AMENDING EXHIBITS A, B, AND C, THEREOF, AS APPROPRIATE, TO
INCLUDE REFERENCE TO ANY RIGHT, TITLE OR INTEREST IN ANY COPYRIGHTS, PATENTS OR
TRADEMARKS ACQUIRED BY BORROWER AFTER THE EXECUTION HEREOF OR TO DELETE ANY
REFERENCE TO ANY RIGHT, TITLE OR INTEREST IN ANY COPYRIGHTS, PATENTS OR
TRADEMARKS IN WHICH BORROWER NO LONGER HAS OR CLAIMS TO HAVE ANY RIGHT, TITLE OR
INTEREST.  THE APPOINTMENT OF BANK AS BORROWER’S ATTORNEY IN FACT, AND EACH AND
EVERY ONE OF BANK’S RIGHTS AND POWERS, BEING COUPLED WITH AN INTEREST, IS

 

17

--------------------------------------------------------------------------------


 


IRREVOCABLE UNTIL ALL OF THE OBLIGATIONS HAVE BEEN FULLY REPAID AND PERFORMED
AND BANK’S OBLIGATION TO PROVIDE CREDIT EXTENSIONS HEREUNDER IS TERMINATED.


9.3           ACCOUNTS COLLECTION.  AT ANY TIME DURING THE TERM OF THIS
AGREEMENT, BANK MAY NOTIFY ANY PERSON OWING FUNDS TO BORROWER OF BANK’S SECURITY
INTEREST IN SUCH FUNDS AND VERIFY THE AMOUNT OF SUCH ACCOUNT.  BORROWER SHALL
COLLECT ALL AMOUNTS OWING TO BORROWER FOR BANK, RECEIVE IN TRUST ALL PAYMENTS AS
BANK’S TRUSTEE, AND IMMEDIATELY DELIVER SUCH PAYMENTS TO BANK IN THEIR ORIGINAL
FORM AS RECEIVED FROM THE ACCOUNT DEBTOR, WITH PROPER ENDORSEMENTS FOR DEPOSIT.


9.4           BANK EXPENSES.  IF BORROWER FAILS TO PAY ANY AMOUNTS OR FURNISH
ANY REQUIRED PROOF OF PAYMENT DUE TO THIRD PERSONS OR ENTITIES, AS REQUIRED
UNDER THE TERMS OF THIS AGREEMENT, THEN BANK MAY DO ANY OR ALL OF THE FOLLOWING
AFTER REASONABLE NOTICE TO BORROWER:  (A) MAKE PAYMENT OF THE SAME OR ANY PART
THEREOF; (B) SET UP SUCH RESERVES UNDER A LOAN FACILITY IN SECTION 2.1 AS BANK
DEEMS NECESSARY TO PROTECT BANK FROM THE EXPOSURE CREATED BY SUCH FAILURE; OR
(C) OBTAIN AND MAINTAIN INSURANCE POLICIES OF THE TYPE DISCUSSED IN SECTION 6.6
OF THIS AGREEMENT, AND TAKE ANY ACTION WITH RESPECT TO SUCH POLICIES AS BANK
DEEMS PRUDENT.  ANY AMOUNTS SO PAID OR DEPOSITED BY BANK SHALL CONSTITUTE BANK
EXPENSES, SHALL BE IMMEDIATELY DUE AND PAYABLE, AND SHALL BEAR INTEREST AT THE
THEN APPLICABLE RATE HEREINABOVE PROVIDED, AND SHALL BE SECURED BY THE
COLLATERAL.  ANY PAYMENTS MADE BY BANK SHALL NOT CONSTITUTE AN AGREEMENT BY BANK
TO MAKE SIMILAR PAYMENTS IN THE FUTURE OR A WAIVER BY BANK OF ANY EVENT OF
DEFAULT UNDER THIS AGREEMENT.


9.5           BANK’S LIABILITY FOR COLLATERAL.  SO LONG AS BANK COMPLIES WITH
REASONABLE BANKING PRACTICES, BANK SHALL NOT IN ANY WAY OR MANNER BE LIABLE OR
RESPONSIBLE FOR:  (A) THE SAFEKEEPING OF THE COLLATERAL; (B) ANY LOSS OR DAMAGE
THERETO OCCURRING OR ARISING IN ANY MANNER OR FASHION FROM ANY CAUSE; (C) ANY
DIMINUTION IN THE VALUE THEREOF; OR (D) ANY ACT OR DEFAULT OF ANY CARRIER,
WAREHOUSEMAN, BAILEE, FORWARDING AGENCY, OR OTHER PERSON WHOMSOEVER.  ALL RISK
OF LOSS, DAMAGE OR DESTRUCTION OF THE COLLATERAL SHALL BE BORNE BY BORROWER.


9.6           REMEDIES CUMULATIVE.  BANK’S RIGHTS AND REMEDIES UNDER THIS
AGREEMENT, THE LOAN DOCUMENTS, AND ALL OTHER AGREEMENTS SHALL BE CUMULATIVE. 
BANK SHALL HAVE ALL OTHER RIGHTS AND REMEDIES NOT INCONSISTENT HEREWITH AS
PROVIDED UNDER THE CODE, BY LAW, OR IN EQUITY.  NO EXERCISE BY BANK OF ONE RIGHT
OR REMEDY SHALL BE DEEMED AN ELECTION, AND NO WAIVER BY BANK OF ANY EVENT OF
DEFAULT ON BORROWER’S PART SHALL BE DEEMED A CONTINUING WAIVER.  NO DELAY BY
BANK SHALL CONSTITUTE A WAIVER, ELECTION, OR ACQUIESCENCE BY IT.  NO WAIVER BY
BANK SHALL BE EFFECTIVE UNLESS MADE IN A WRITTEN DOCUMENT SIGNED ON BEHALF OF
BANK AND THEN SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH IT WAS GIVEN.


9.7           DEMAND; PROTEST.  BORROWER WAIVES DEMAND, PROTEST, NOTICE OF
PROTEST, NOTICE OF DEFAULT OR DISHONOR, NOTICE OF PAYMENT AND NONPAYMENT, NOTICE
OF ANY DEFAULT, NONPAYMENT AT MATURITY, RELEASE, COMPROMISE, SETTLEMENT,
EXTENSION, OR RENEWAL OF ACCOUNTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER, AND
GUARANTEES AT ANY TIME HELD BY BANK ON WHICH BORROWER MAY IN ANY WAY BE LIABLE.


10.           NOTICES.

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
informational documents which may be sent by first-class mail, postage prepaid)
shall be personally delivered or sent by a recognized overnight delivery
service, certified mail, postage prepaid, return receipt requested, or by
telefacsimile to Borrower or to Bank, as the case may be, at its addresses set
forth below:

If to Borrower:

 

TRIPATH TECHNOLOGY INC.

 

 

3900 Freedom Circle

 

 

Santa Clara, CA 95054

 

 

Attn:  Chief Financial Officer

 

 

FAX:  (408) 565-6824

 

 

 

If to Bank:

 

Comerica Bank-California

 

 

9920 S. La Cienega Blvd., Suite 1401

 

 

Inglewood, CA 90301

 

 

Attn:  Manager

 

 

FAX:  (310) 338-6110

 

 

18

--------------------------------------------------------------------------------


 

 

 

 

with a copy to:

 

Comerica Bank-California

 

 

Five Palo Alto Square, Suite 800

 

 

3000 El Camino Real

 

 

Palo Alto, CA 94306

 

 

Attn:  Satjeet Grewal

 

 

FAX:  (650) 213-1710

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.


11.           CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of California, without regard to principles of
conflicts of law.  Each of Borrower and Bank hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the County of Santa
Clara, State of California.  BORROWER AND BANK EACH HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR
ARISING OUT OF ANY OF THE LOAN DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED
THEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON LAW OR STATUTORY CLAIMS.  EACH PARTY RECOGNIZES AND AGREES THAT THE
FOREGOING WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS
AGREEMENT.  EACH PARTY REPRESENTS AND WARRANTS THAT IT HAS REVIEWED THIS WAIVER
WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.


12.           GENERAL PROVISIONS.


12.1         SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BIND AND INURE TO THE
BENEFIT OF THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF EACH OF THE
PARTIES; PROVIDED, HOWEVER, THAT NEITHER THIS AGREEMENT NOR ANY RIGHTS HEREUNDER
MAY BE ASSIGNED BY BORROWER WITHOUT BANK’S PRIOR WRITTEN CONSENT, WHICH CONSENT
MAY BE GRANTED OR WITHHELD IN BANK’S SOLE DISCRETION.  BANK SHALL HAVE THE RIGHT
WITHOUT THE CONSENT OF OR NOTICE TO BORROWER TO SELL, TRANSFER, NEGOTIATE, OR
GRANT PARTICIPATION IN ALL OR ANY PART OF, OR ANY INTEREST IN, BANK’S
OBLIGATIONS, RIGHTS AND BENEFITS HEREUNDER.


12.2         INDEMNIFICATION.  BORROWER SHALL DEFEND, INDEMNIFY AND HOLD
HARMLESS BANK AND ITS OFFICERS, EMPLOYEES, AND AGENTS AGAINST:  (A) ALL
OBLIGATIONS, DEMANDS, CLAIMS, AND LIABILITIES CLAIMED OR ASSERTED BY ANY OTHER
PARTY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT; AND
(B) ALL LOSSES OR BANK EXPENSES IN ANY WAY SUFFERED, INCURRED, OR PAID BY BANK
AS A RESULT OF OR IN ANY WAY ARISING OUT OF, FOLLOWING, OR CONSEQUENTIAL TO
TRANSACTIONS BETWEEN BANK AND BORROWER WHETHER UNDER THIS AGREEMENT, OR
OTHERWISE (INCLUDING WITHOUT LIMITATION REASONABLE ATTORNEYS’ FEES AND
EXPENSES), EXCEPT FOR LOSSES CAUSED BY BANK’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.


12.3         TIME OF ESSENCE.  TIME IS OF THE ESSENCE FOR THE PERFORMANCE OF ALL
OBLIGATIONS SET FORTH IN THIS AGREEMENT.


12.4         SEVERABILITY OF PROVISIONS.  EACH PROVISION OF THIS AGREEMENT SHALL
BE SEVERABLE FROM EVERY OTHER PROVISION OF THIS AGREEMENT FOR THE PURPOSE OF
DETERMINING THE LEGAL ENFORCEABILITY OF ANY SPECIFIC PROVISION.


12.5         AMENDMENTS IN WRITING, INTEGRATION.  NEITHER THIS AGREEMENT NOR THE
LOAN DOCUMENTS CANNOT BE AMENDED OR TERMINATED ORALLY.  ALL PRIOR AGREEMENTS,
UNDERSTANDINGS, REPRESENTATIONS, WARRANTIES, AND

 

19

--------------------------------------------------------------------------------


 


NEGOTIATIONS BETWEEN THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER OF
THIS AGREEMENT AND THE LOAN DOCUMENTS, IF ANY, ARE MERGED INTO THIS AGREEMENT
AND THE LOAN DOCUMENTS.


12.6         COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS AND BY DIFFERENT PARTIES ON SEPARATE COUNTERPARTS, EACH OF WHICH,
WHEN EXECUTED AND DELIVERED, SHALL BE DEEMED TO BE AN ORIGINAL, AND ALL OF
WHICH, WHEN TAKEN TOGETHER, SHALL CONSTITUTE BUT ONE AND THE SAME AGREEMENT.


12.7         SURVIVAL.  ALL COVENANTS, REPRESENTATIONS AND WARRANTIES MADE IN
THIS AGREEMENT SHALL CONTINUE IN FULL FORCE AND EFFECT SO LONG AS ANY
OBLIGATIONS REMAIN OUTSTANDING.  THE OBLIGATIONS OF BORROWER TO INDEMNIFY BANK
WITH RESPECT TO THE EXPENSES, DAMAGES, LOSSES, COSTS AND LIABILITIES DESCRIBED
IN SECTION 12.2 SHALL SURVIVE UNTIL ALL APPLICABLE STATUTE OF LIMITATIONS
PERIODS WITH RESPECT TO ACTIONS THAT MAY BE BROUGHT AGAINST BANK HAVE RUN.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

TRIPATH TECHNOLOGY INC.

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

COMERICA BANK - CALIFORNIA

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

20

--------------------------------------------------------------------------------


DEBTOR

TRIPATH TECHNOLOGY INC.

 

 

SECURED PARTY:

COMERICA BANK - CALIFORNIA

 

EXHIBIT A

COLLATERAL DESCRIPTION ATTACHMENT
TO LOAN AND SECURITY AGREEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records; and

(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.

Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks and applications therefor, now owned or
hereafter acquired, or any claims for damages by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”); provided, however, that the Collateral shall include all accounts
and general intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the foregoing
(the “Rights to Payment”).  Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of the Closing Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in the Rights to Payment.

 

21

--------------------------------------------------------------------------------


 

EXHIBIT B

LOAN PAYMENT/ADVANCE TELEPHONE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS 3:00 P.M., PACIFIC TIME

TO:  TECHNOLOGY & LIFE SCIENCES DIVISION

 

DATE: 

 

 

 

 

 

FAX #:  650-846-6840  Attn:  Compliance

 

TIME: 

 

 

 

 

FROM:

TRIPATH TECHNOLOGY INC.

 

CLIENT NAME (BORROWER)

 

 

 

REQUESTED BY:

 

 

AUTHORIZED SIGNER’S NAME

 

 

 

AUTHORIZED SIGNATURE:

 

 

 

 

PHONE NUMBER:

 

 

 

 

FROM ACCOUNT #

 

 

TO ACCOUNT #

 

 

 

 

 

REQUESTED TRANSACTION TYPE

 

REQUEST DOLLAR AMOUNT

 

 

$

 

PRINCIPAL INCREASE (ADVANCE)

 

$

 

PRINCIPAL PAYMENT (ONLY)

 

$

 

INTEREST PAYMENT (ONLY)

 

$

 

PRINCIPAL AND INTEREST (PAYMENT)

 

$

 

 

 

 

OTHER INSTRUCTIONS:

 

 

 

 

 

 

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of the telephone request for an Advance confirmed by this Borrowing Certificate;
provided, however, that those representations and warranties expressly referring
to another date shall be true, correct and complete in all material respects as
of such date.

 

 

BANK USE ONLY

 

 

 

TELEPHONE REQUEST:

 

 

 

 

 

The following person is authorized to request the loan payment transfer/loan
advance on the advance designated account and is known to me.

 

 

 

Authorized Requester

 

Phone #

 

 

 

 

 

 

 

 

 

 

 

 

Received By (Bank)

 

Phone #

 

 

 

 

 

 

 

 

 

 

Authorized Signature (Bank)

 

 

 

 

 

 

22

--------------------------------------------------------------------------------


 

EXHIBIT C

BORROWING BASE CERTIFICATE

 

 

 

Borrower:  TRIPATH TECHNOLOGY INC.

Lender:  Comerica Bank-California

 

 

Commitment Amount:  $10,000,000

 

 

 

ACCOUNTS RECEIVABLE

 

 

 

1.

Accounts Receivable Book Value as of ___

 

 

$

 

2.

Additions (please explain on reverse)

 

 

$

 

3.

TOTAL ACCOUNTS RECEIVABLE

 

 

$

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

4.

Amounts over 90 days due

$

 

 

 

5.

Balance of 25% over 90 day accounts

$

 

 

 

6.

Concentration Limits

$

 

 

 

7.

Foreign Accounts

$

 

 

 

8.

Governmental Accounts

$

 

 

 

9.

Contra Accounts

$

 

 

 

10.

Demo Accounts

$

 

 

 

11.

Intercompany/Employee Accounts

$

 

 

 

12.

Other (please explain on reverse)

$

 

 

 

13.

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

 

$

 

14.

Eligible Accounts (#3 minus #13)

 

 

$

 

15.

LOAN VALUE OF ACCOUNTS (80%* of #14)

 

 

$

 

 

 

 

 

BALANCES

 

 

 

16.

Maximum Loan Amount

 

 

$

10,000,000

17.

Total Funds Available [Lesser of #16 or #15]

 

 

$

 

18.

Present balance owing on Line of Credit

 

 

$

 

19.

Outstanding under Sublimits (Letters of Credit)

 

 

$

 

20.

RESERVE POSITION (#17 minus #18 and #19)

 

 

$

 

 

 

 

 

 

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and Comerica Bank-California.

TRIPATH TECHNOLOGY INC.

 

 

 

By:

 

 

 

Authorized Signer

 

 

 

 

*or 60% for Eligible Foreign Accounts not supported by a letter of credit or
credit insurance

 

23

--------------------------------------------------------------------------------


 

EXHIBIT D

COMPLIANCE CERTIFICATE

TO:

COMERICA BANK - CALIFORNIA

 

 

FROM:

TRIPATH TECHNOLOGY INC.

 

The undersigned authorized officer of TRIPATH TECHNOLOGY INC. hereby certifies
that in accordance with the terms and conditions of the Loan and Security
Agreement between Borrower and Bank (the “Agreement”), (i) Borrower is in
complete compliance for the period ending _______________ with all required
covenants except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct in all material respects
as of the date hereof (provided, however, that those representations and
warranties expressly referring to another date are true and correct in all
material respects as of such date).  Attached herewith are the required
documents supporting the above certification.  The Officer further certifies
that these are prepared in accordance with Generally Accepted Accounting
Principles (GAAP) and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes.

Please indicate compliance status by circling Yes/No under “Complies” column.

Reporting Covenant

 

Required

 

Complies

 

 

 

 

 

 

 

 

 

Financial statements

 

Quarterly within 20 days

 

Yes

 

No

 

Annual (CPA Audited)

 

FYE within 120 days

 

Yes

 

No

 

10K and 10Q

 

(If applicable)

 

Yes

 

No

 

A/R Audit

 

Semi-Annual

 

Yes

 

No

 

A/R & A/P Agings, Borrowing Base Cert.

 

Monthly within 15 days

 

Yes

 

No

 

Total amount of Borrower’s cash and investments

 

Amount:  $________

 

Yes

 

No

 

Total amount of Borrower’s cash and investments maintained with Bank

 

Amount:  $________

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

Financial Covenant

 

Required

 

Actual

 

Complies

 

 

 

 

 

 

 

 

 

 

 

Maintain on a Monthly Basis:

 

 

 

 

 

 

 

 

 

    Minimum Quick Ratio

 

1.50:1.00

 

_____:1.00

 

Yes

 

No

 

    Minimum Tangible Net Worth

 

$20,000,000*

 

$________

 

Yes

 

No

 

Minimum Quarterly Revenue

 

**

 

$________

 

Yes

 

No

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

*                                         such required amount shall increase by
50% of Borrower’s quarterly net profit after tax after the Closing Date and by
50% of any proceeds received by Borrower in any given quarter from the sale and
issuance of its debt or equity securities after the Closing Date

**                                  3/31/02, $3,600,000; 6/30/02, $4,800,000;
9/30/02, $7,500,000; 12/31/02, $9,800,000; 3/31/03, $11,440,000

Comments Regarding Exceptions:  See Attached.

 

BANK USE ONLY

 

 

 

 

 

 

 

 

Received by:

 

Sincerely,

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

 

 

 

 

 

Verified:

 

SIGNATURE

 

 

AUTHORIZED SIGNER

 

 

 

 

 

Date:

 

TITLE

 

 

 

 

 

 

 

Compliance Status

Yes

No

 

 

 

DATE

 

 

 

24

--------------------------------------------------------------------------------


 

SCHEDULE OF EXCEPTIONS

Permitted Indebtedness  (Section 1.1)

None.

Permitted Investments  (Section 1.1)

Shares of Borrower’s wholly-owned Japanese subsidiary, Tripath Technology Japan
Ltd.

Permitted Liens  (Section 1.1)

None.

Prior Names  (Section 5.7)

None.

Litigation  (Section 5.8)

None.

Accounts (Section 5.16)

Borrower’s accounts held with Union Bank of California and Salomon Smith Barney.

Tripath Technology Japan Ltd’s accounts held with Tokyo Mitsubishi Bank and
Dai-Ichi Kangyo Bank.

Inventory and Equipment (Section 7.10)

Inventory held at ASE Korea, Techmosa.

 

25

--------------------------------------------------------------------------------


 

CORPORATE RESOLUTIONS TO BORROW

Borrower:

TRIPATH TECHNOLOGY INC.

 

I, the undersigned Secretary or Assistant Secretary of TRIPATH TECHNOLOGY INC.
(the “Corporation”), HEREBY CERTIFY that the Corporation is organized and
existing under and by virtue of the laws of the State of Delaware.

I FURTHER CERTIFY that attached hereto as Attachments 1 and 2 are true and
complete copies of the Certificate of Incorporation, as amended, and the
Restated Bylaws of the Corporation, each of which is in full force and effect on
the date hereof.

I FURTHER CERTIFY that at a meeting of the Directors of the Corporation, duly
called and held, at which a quorum was present and voting (or by other duly
authorized corporate action in lieu of a meeting), the following resolutions
were adopted.

BE IT RESOLVED, that any one (1) of the following named officers, employees, or
agents of this Corporation, whose actual signatures are shown below:

NAMES

 

POSITION

 

ACTUAL SIGNATURES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

acting for and on behalf of this Corporation and as its act and deed be, and
they hereby are, authorized and empowered:

Borrow Money.  To borrow from time to time from COMERICA BANK - CALIFORNIA
(“Bank”), on such terms as may be agreed upon between the officers, employees,
or agents of the Corporation and Bank, such sum or sums of money as in their
judgment should be borrowed, without limitation.

Execute Loan Documents.  To execute and deliver to Bank that certain Loan and
Security Agreement dated as of July 12, 2002 (the “Loan Agreement”) and any
other agreement entered into between Corporation and Bank in connection with the
Loan Agreement, including any amendments, all as amended or extended from time
to time (collectively, with the Loan Agreement, the “Loan Documents”), and also
to execute and deliver to Bank one or more renewals, extensions, modifications,
refinancings, consolidations, or substitutions for the Loan Documents, or any
portion thereof.

Grant Security.  To grant a security interest to Bank in the Collateral
described in the Loan Documents, which security interest shall secure all of the
Corporation’s Obligations, as described in the Loan Documents.

Negotiate Items.  To draw, endorse, and discount with Bank all drafts, trade
acceptances, promissory notes, or other evidences of indebtedness payable to or
belonging to the Corporation or in which the Corporation may have an interest,
and either to receive cash for the same or to cause such proceeds to be credited
to the account of the Corporation with Bank, or to cause such other disposition
of the proceeds derived therefrom as they may deem advisable.

Letters of Credit.  To execute letter of credit applications and other related
documents pertaining to Bank’s issuance of letters of credit.

Further Acts.  In the case of lines of credit, to designate additional or
alternate individuals as being authorized to request advances thereunder, and in
all cases, to do and perform such other acts and things, to pay any and all fees
and costs, and to execute and deliver such other documents and agreements as
they may in their discretion deem reasonably necessary or proper in order to
carry into effect the provisions of these Resolutions.

BE IT FURTHER RESOLVED, that any and all acts authorized pursuant to these
resolutions and performed prior to the passage of these resolutions are hereby
ratified and approved, that these Resolutions shall remain in full force and
effect and Bank

 

1

--------------------------------------------------------------------------------


 

may rely on these Resolutions until written notice of their revocation shall
have been delivered to and received by Bank.  Any such notice shall not affect
any of the Corporation’s agreements or commitments in effect at the time notice
is given.

I FURTHER CERTIFY that the officers, employees, and agents named above are duly
elected, appointed, or employed by or for the Corporation, as the case may be,
and occupy the positions set forth opposite their respective names; that the
foregoing Resolutions now stand of record on the books of the Corporation; and
that the Resolutions are in full force and effect and have not been modified or
revoked in any manner whatsoever.

IN WITNESS WHEREOF, I have hereunto set my hand on July 12, 2002 and attest that
the signatures set opposite the names listed above are their genuine signatures.

 

CERTIFIED AND ATTESTED BY:

 

 

 

X

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

COMERICA BANK - CALIFORNIA

Member FDIC

ITEMIZATION OF AMOUNT FINANCED

DISBURSEMENT INSTRUCTIONS

 

Name(s):  TRIPATH TECHNOLOGY INC.

Date:  July 12, 2002

 

 

     $

credited to deposit account No. ___________ when Advances are requested by
Borrower

 

 

Amounts paid to others on your behalf:

 

 

     $50,000

to COMERICA BANK - CALIFORNIA for Loan Fee

     $

to Bank counsel fees and expenses

     $

to _______________

     $

to _______________

     $10,000,000

TOTAL (AMOUNT FINANCED)

 

 

 

Upon consummation of this transaction, this document will also serve as the
authorization for COMERICA BANK - CALIFORNIA to disburse the loan proceeds as
stated above.

 

 

 

 

 

 

Signature

 

Signature

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

AGREEMENT TO PROVIDE INSURANCE

TO:

COMERICA BANK - CALIFORNIA

Date:  July 12, 2002

 

 

attn:  Collateral Operations, M/C 4604

 

 

 

9920 South La Cienega Blvd, 14th Floor

 

 

 

Inglewood, CA  90301

Borrower:  TRIPATH TECHNOLOGY INC.

 

 

In consideration of a loan in the amount of $10,000,000, secured by all tangible
personal property including inventory and equipment.

I/We agree to obtain adequate insurance coverage to remain in force during the
term of the loan.

I/We also agree to advise the below named agent to add COMERICA BANK -
CALIFORNIA as lender’s loss payable on the new or existing insurance policy, and
to furnish Bank at above address with a copy of said policy/endorsements and any
subsequent renewal policies.

I/We understand that the policy must contain:

1.             Fire and extended coverage in an amount sufficient to cover:

(a)           The amount of the loan, OR

(b)           All existing encumbrances, whichever is greater,

But not in excess of the replacement value of the improvements on the real
property.

2.             Lender’s “Loss Payable” Endorsement Form 438 BFU in favor of
COMERICA BANK - CALIFORNIA, or any other form acceptable to Bank.

 

 

INSURANCE INFORMATION

 

 

 

Insurance Co./Agent

 

Telephone No.:

 

 

 

Agent’s Address:

 

 

 

 

 

 

 

 

 

Signature of Obligor:

 

 

 

 

 

 

 

Signature of Obligor:

 

 

 

 

 

 

FOR BANK USE ONLY

 

 

 

INSURANCE VERIFICATION: Date:

 

 

 

 

 

Person Spoken to:

 

 

 

 

 

Policy Number:

 

 

 

 

 

Effective From:                               To:

 

 

 

 

 

Verified by:

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

 

COMERICA BANK -

CALIFORNIA

 

 

California’s Business Banks

 

AUTOMATIC DEBIT AUTHORIZATION

Member FDIC

 

 

 

 

 

 

To:  COMERICA BANK - CALIFORNIA

 

Re:  Loan #

 

 

 

You are hereby authorized and instructed to charge account No.
_________________________ in the name of
TRIPATH TECHNOLOGY INC.

for principal and interest payments due on above referenced loan as set forth
below and credit the loan referenced above.

 

 

X

 

Debit each interest payment as it becomes due according to the terms of the note
and any renewals or

 

 

 

amendments thereof.

 

 

 

 

 

X

 

Debit each principal payment as it becomes due according to the terms of the
note and any renewals or

 

 

 

amendments thereof.

 

This Authorization is to remain in full force and effect until revoked in
writing.

 

Borrower Signature

 

Date

 

 

 

 

 

July 12, 2002

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

DEBTOR:

TRIPATH TECHNOLOGY INC.

 

 

SECURED PARTY:

COMERICA BANK - CALIFORNIA

 

EXHIBIT A

COLLATERAL DESCRIPTION ATTACHMENT
TO UCC-1 FINANCING STATEMENT

All personal property of Borrower (herein referred to as “Borrower” or “Debtor”)
whether presently existing or hereafter created or acquired, and wherever
located, including, but not limited to:

(a)           all accounts (including health-care-insurance receivables),
chattel paper (including tangible and electronic chattel paper), deposit
accounts, documents (including negotiable documents), equipment (including all
accessions and additions thereto), general intangibles (including payment
intangibles and software), goods (including fixtures), instruments (including
promissory notes), inventory (including all goods held for sale or lease or to
be furnished under a contract of service, and including returns and
repossessions), investment property (including securities and securities
entitlements), letter of credit rights, money, and all of Debtor’s books and
records with respect to any of the foregoing, and the computers and equipment
containing said books and records; and

(b)           any and all cash proceeds and/or noncash proceeds of any of the
foregoing, including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment.  All terms
above have the meanings given to them in the California Uniform Commercial Code,
as amended or supplemented from time to time, including revised Division 9 of
the Uniform Commercial Code-Secured Transactions, added by Stats. 1999, c.991
(S.B. 45), Section 35, operative July 1, 2001.

Notwithstanding the foregoing, the Collateral shall not include any copyrights,
patents, trademarks, servicemarks and applications therefor, now owned or
hereafter acquired, or any claims for damages by way of any past, present and
future infringement of any of the foregoing (collectively, the “Intellectual
Property”); provided, however, that the Collateral shall include all accounts
and general intangibles that consist of rights to payment and proceeds from the
sale, licensing or disposition of all or any part, or rights in, the foregoing
(the “Rights to Payment”).  Notwithstanding the foregoing, if a judicial
authority (including a U.S. Bankruptcy Court) holds that a security interest in
the underlying Intellectual Property is necessary to have a security interest in
the Rights to Payment, then the Collateral shall automatically, and effective as
of the Closing Date, include the Intellectual Property to the extent necessary
to permit perfection of Bank’s security interest in the Rights to Payment.

--------------------------------------------------------------------------------

